 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDBo-Ed Inc. d/b/a Golden Fan InnandService Em-ployees International Union,Local 254, AFL-CIO. Cases 1-CA-20805 and 1-RC-1781329 August 1986DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 14 May 1984 Administrative Law JudgeMary Ellen R.Benardissued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.1.The judge found that the Respondent violatedSection 8(a)(1) of the Act by interrogating employ-ee Carlene Griffin about her union activities.Wecannot agree.The Respondent operates a restaurant and amotel. Several days prior to the election, three hos-tess employees, including Griffin, were talking to-gether on company premises during working hoursabout a union flyer they had received in the mail.The Respondent'sgeneralmanager,Eric Baade,approached them and asked Griffin if she had re-ceived anything in the mail. Griffin first replied"no," then "yes." Baade then followed up with,"Weren't you going to tell me about it?" to whichGriffin again answered first "yes" and then "no."Baade further questioned with: "Are you one ofthe girls?" and Griffin said, "Yes." Baade wascalled away and upon his return Griffin told himthat she had gotten "a paper" in the mail which hecould have, but he declined with, "No, I have acopy."NotwithstandingtheambiguousnatureofBaade's questions2 and the fact Baade and Griffin'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find no basis forreversingthe findings2 It is not clear whether Baade was asking Griffin if she received amailing from the Respondent or from the Union Both the Respondentand the Unionsent mailingsto employees during the preelection periodwere friends, the judge found the questioning wascoercive.The judge inferred the questions wereasked to test Griffin's loyalty. The judge also notedthat no assurances were given to Griffin that noaction would be taken based on her answers.We agree with neither the judge's inference norher conclusion. The judge's inference is speculativeand merely one of several reasonable possibilities.Baade could conceivably have been alluding to theRespondent's own mailing to employees, therebyattempting to establish that it had been timely re-ceived by employees. The "one of the girls" ques-tion is at most ambiguous.InRossmore House,3the Board returned to thestandard set forth inBlue Flash Express4for evalu-atingwhether interrogations violate theAct:whether under all the circumstances the interroga-tion reasonably tends to restrain, coerce, or inter-fere with employees' rights guaranteed by the Act.Further, inSunnyvaleMedical Clinic, 5the Boardemphasized that it disapproved a per se approachto allegedly unlawful interrogations. Rather, theBoard will make a case-by-case analysis whichtakes into account the circumstances surroundingan alleged interrogation and does not ignore the re-ality of the work place.Here, Baade and Griffin were friends who en-gaged in a casual and amicable conversation in theemployees' work area. Baade merely asked Griffinabouta mailing.He reasonably could have been re-ferring to either the Respondent's mailing or theUnion'smailing.Baade's followup inquiry aboutwhether Griffin was "one of the girls" was evenmore ambiguous. In light of all the factors present,we find that Baade's questions were lawful andnoncoercive. Accordingly, we shall dismiss this al-legation of the complaint.2.The judge also found that the Respondent'sstatements to employees, through its counsel Her-bert H. Bennett, regarding bargaining, strikes, andstrike replacements did not violate the Act. Thejudge reasoned that the Respondent did not suggestitwould refuse to bargain in good faith, did notstate strikes would be inevitable, and did not implythat employees who struck would be unlawfully re-placed.6However, the judge found that the Respondent'sremarks about other unionized restaurants in theState violated Section 8(a)(1) of the Act. The judgereasoned that the comments suggested to employ-ees that the election of a union to represent them3 269 NLRB 1176 (1984), affd. 760 F 2d 1006 (9th Cir 1985)4 109 NLRB 591 (1954)3 277 NLRB 1217 (1985)6 In the absence of exceptions, Member Johansen adopts pro forma thejudge's findings regarding Bennett's statement about striker replacements281NLRB No. 35 GOLDEN FAN INNwould have an adverse impact on Golden Fan'sbusiness.On the day prior to theelection,the Respond-ent's president,RobertRosenthall,held two meet-ings of unit employees encompassingboth the dayand nightshifts.As noted,a speaker in this meetingwas Bennett,who indicated,inter alia,to the em-ployees thatthe RoundHouse,a unionized restau-rant in Maine,was not doing well and that twoother unionized restaurants had closed.Bennettstated boththat he did not know whether the threeunionized restaurants'business problems had anyrelation to the unionand that thesituation at theRound House spokefor itself.We cannot agree withthe judge that the Re-spondent'scomments regarding other restaurantsviolatedSection 8(a)(1).Rather,we agree with theRespondentthatBennett's comments were lawfulstatementsof fact that did not constitutea threatthat theRespondentwould close or sufferadverseconsequence on unionization.An employer's right to communicate its views toemployees is clearly recognizedby Section 8(c) oftheAct. Recently, inClark Equipment Co.,7theBoard,in reviewing employer statements regardingunionization, emphasized that an employer is per-mittedby Section8(c) to presentitsviews of theeconomic realities of unionization.Here,Bennett informedthe employees about thesituationat three otherunionized restaurants inMaine.However, he expresslystatedthat he didnot know whether the problems withthese restau-rants were related to unionization.He did not referto what effect, if any,unionizationwould have onthe Respondent's restaurant.In fact,in regard totheRespondent,Bennett's remarks to employeeswere to theeffect that he would tryto negotiate a3-year contract if the Unionwon the election.Under thesecircumstances,we find that Ben-nett's statementswere lawfulremarksprotected bySection 8(c).We decline to infer thatBennett'scomments containedany unlawfulthreats.This isespeciallyappropriategiven that the GeneralCounsel has not challengedthe accuracy and truth-fulness of the statementsabout thethree unionizedrestaurants.Further,as foundby the judge, theseremarks by Bennettoccurredin a speechthat wasotherwiselawful.We shall dismiss this allegation ofthe complaint.87 278 NLRB 498 (1986). See alsoARA Services, 271NLRB 418 (1984);B.F. Goodrich Footwear Co.,201 NLRB 353 (1973).8The cases relied on by the judgeare inapposite.As correctly statedby the judge, inAmericanFreightwaysCo., 124 NLRB 146 (1959),He-disonMfg. Co.,260 NLRB 1037 (1982), andPhoto Drive Up,267 NLRB329 (1983),the test setforth fordeterminingwhether anemployer en-gaged in conduct in violation of Sec.8(aXl) is whether the conduct rea-sonably tendsto interfere with the free exercise ofemployee rights undertheAct. However, none of thecases cited supports a finding that re-2273.The judge found that the Respondent violatedSection 8(a)(1) by engaging in conduct designed todilute the Union's support.Specifically,the judge concluded that the Re-spondent added individuals who were ineligible tovote in a Board-conducted election to the voter eli-gibility list in order to undermine the Union's sup-port among bona fide bargaining unit employees.For reasons set forth,we cannot agree with thejudge's findings.The petition in the representation proceedingwas filed by the Union on 12 January 1983.9 Ahearing was held on 27 January and the RegionalDirector'sDecision andDirection of Electionissued 3 February,wherein inter alia the submissionof anExcelsior10listwas directed." The submittedlist contained 110 names with employees separatedinto categories. 112 By letters dated 23 February, theRespondent corrected an "administrative error" byadding the names of Paul Pendergast and ReinWhite to the list, now totaling 112.At the representation hearing parties stipulatedand the Regional Director found the following tobe supervisors:Robert Rosenthal,owner;AndrewRosenthal,vice president and assistant manager;Eric Baade,general manager;PatriciaMayo, headhousekeeper;(Angel) Hio Tung Moa, head chef;PatMathieu,night head hostess;Brenda Lepori,day head hostess (totaling 7).13The complaint in the consolidated cases beforethe judge alleged that the following 24 ineligiblevoters were hired or placed by the Respondent ontheExcelsiorlist for the purpose of voting againstthe Union:14Paul BaadeFranklin DuretteMark BaillargeonDavid FernaldNorma BlaisdellDeborah FernaldNelsonBrownBaade*marks such as Bennett's violated Sec. 8(aXl). None of the cases cited in-volves employer statements regarding unionization.An employer's truth-ful statements about unionization and other employers'operations, with-out more, would not have a reasonable tendency to coerce employees.9All dates are 1983 unless otherwise specified.10 Excelsior Underwear,156 NLRB 1236 (1966).11Eligible voters were those unit employees employed during the pay.roll period immediately preceding 3 February, the decision date. The Re.spondent'sExcelsiorlistwas submitted for the 27 January payroll period.This list erroneously indicated 1982 instead of 1983.12The categories included-Front desk and clerical employees, 9 em-ployees;housekeeping staff, maids, assistant housekeeper, laundry work-ers, 26;cocktail lounge/dining room staff, 47; kitchen help, 15;and main-tenance employees, 13. Prior to the election the Respondent removed 9employees from the list; the employees thereby totaled 103. The Re-spondent's original inclusion of five of these deleted names was still al-leged as an 8(aXl) violation.13None of these supervisors were included on theExcelsiorlist.14Asterisks indicate names removed by the Respondent from the listprior to the election but still retained in the complaint as part of the8(aXl) allegation. 228Daniel CaronDonald Hill*Man Fu Ho*Kau Chun MoaMagala MoaDaniel St. OngePaul PendergastArlyne Sacks*Daniel St. LaurentDECISIONS OF NATIONAL LABOR RELATIONS BOARDDelbert HardingRolande St. Laurent"Denis St. LaurentHarvey St. LaurentRobert St. LaurentRonald WeedRein WhiteTin Kai YuAt the 4 March election, the tally was 35 for,and 43 against the Union, with 14 challenged bal-lots, a sufficient number to affect the results. Thefollowing 14 individuals cast the determinativechallenged ballots andwere challenged as fol-lows:15Paul BaadeAs temporary employeeMark BaillargeonDaniel CaronKau Chun MoaMagala MoaDaniel St. LaurentDenis St. LaurentRobert St. LaurentPaul PendergastNorma BlaisdellHarvey St. LaurentRein WhiteTin Kai YuNelson Brown———It——As temporaryemployee/posteligibilityhiringAs supervisorAs supervisorAs hired after eligibilitydateAs hired after eligibilitydateAs independentcontractorThe judge found that during the third week ofJanuary,Respondent'sGeneralManager,EricBaade, told Elain Faherty-Weldon, the employee incharge of the payroll, that Robert and AndrewRosenthal, owner and vice president/assistant man-ager,respectively,were attendingameeting inBoston with their attorney,Bennett,for the pur-pose of determining voter eligibility in the elec-tion.16According to Faherty-Weldon's testimony,Baade further told her that the Respondent wouldbe redoing some rooms on the first floor of themotel and thatMaintenanceSupervisor Harvey St.Laurent would bring in a number of people towork on Saturdays "to fix up the rooms and beefup the payroll."15Of the10 alleged as ineligiblevoters but whodid not cast chal-lengedballots, 5 had been removed from the eligibilitylistby the Re-spondentprior to the election16 The judge inferred thismeeting to be the representation heanngThe judge also found that in late February theRespondent did indeed begin construction for anaddition of 48 new rooms to the motel. The ren-ovation was performed by Pittsfield17 and super-vised by A. Rosenthal. She further found that Re-spondent had a legitimate business reason for hiringa number of additional employees in January, i.e.,theneed to perform significantmaintenancework.18 Nonetheless, she concluded that the Re-spondent placed the names of ineligible voters ontheExcelsiorlistfor the purpose of diluting theUnion's support thereby violating Section 8(a)(1) ofthe Act.The judge reasoned that the Respondent's legiti-mate reasons for hiring people must be weighedagainst other evidence of unlawful purpose. Ulti-mately, she concluded that the General Counsel es-tablished that the Respondent violated Section8(a)(1) by adding the names of ineligible voters totheExcelsiorlist inorder that the Union's supportbe diluted.We cannot agree.To find that the Respondent acted unlawfully,the judge primarily relied on Baade's comment toFaherty-Weldon that the Respondent was acting"to fix up the rooms and beef up the payroll."The judge viewed the remark, made in a conver-sation regarding needed maintenance work andwho would be eligible to vote in the election, asrevealing the Respondent's intention to put individ-uals on the payroll and the eligibility list so thatthey could vote against the Union. We disagreewith the judge's interpretation of and reliance onBaade's comment.Baade's remark is atleast as susceptible to, andin our view more susceptible to, a finding that itmerely expressed the Respondent's legitimate inten-tion to add employees to perform needed mainte-nance. The context, referred to by the judge, wasasmuch about the needed maintenance work asabout the representation election.Baade's remark,on its face, referred to "fixing up" the rooms. Cer-tainly, if additional people were hired to do neededrepairs, the payroll would be increased.19In these circumstances, Baade's comment wasambiguous and clearly insufficient to support afinding that the Respondent acted unlawfully todilute the Union's support. However, the judge17 Pittsfield is a construction company owned by the Rosenthal familyIt previously performed work for Golden Fan18 In this regard, Robert Rosenthal's testimony,which was essentiallycorroborated by Faherty-Weldon, was that significant maintenance workwas needed but the work had been delayed by the motel's being occupiedby 180-200 Navypersonnel19As the Respondent contends,the record suggests that the phrase"beef up the payroll" may have been Faherty-Weldon's words ratherthan those of Baade.Faherty-Weldon's testimony suggests she was sum-marizing Baade's statement to her rather than directly quoting him GOLDEN FAN INNrelied on Baade's comment as the linchpin for herfinding of unit packing by the Respondent.Becausewe find,contrary to the judge,no unlawful intentwas revealed by Baade's remark,itfollows theGeneral Counsel's case must fall.Certainly, the judge analyzed factors other thanBaade's remark in examining the complaint's allega-tions as to unit packing.However,these additionalfactors are insufficient to sustain the complaint's al-legations.As the judge correctly noted, the inclu-sion on theExcelsiorlistof an individual who isnot eligible to vote cannot,without more,sustain aviolation.The true question,as the judge recog-nized, is why the disputed individuals were added.In this case,the General Counsel failed to estab-lishwho in the Respondent's hierarchy prepared itsExcelsiorlist.This is of some significance here. TheRespondent's payroll system(which would logical-ly serve as the basis for itsExcelsiorlist)was infor-mal and had been in a state of disarray well beforethe Union's organizing campaign.20 For example,individuals working for other entities owned by theRosenthal family would"routinely"end up beinglisted on Golden Fan's payroll. Also, according toFaherty-Weldon, she was "not infrequently" giventhe names and relevant information about newlyhired employees on "pieces of scratch paper, suchas receipts from drycleaners." Further, about 30percent of the employees on the payroll had notfilled outW-4 forms. Thus, it follows thatan Ex-celsiorlistprepared by a clerical employee whorelied on the Respondent's payroll system mightcontain some inaccuracies.With this fact as a backdrop, the General Coun-sel's case isall the weaker. The names of two indi-viduals(Blaisdell and Harvey St. Laurent)found tobe supervisors were included on theExcelsiorlist.However, their inclusion-particularly where, ashere, the status of the disputed supervisors is clear-ly debatable-falls far short of showing an unlaw-ful purpose. Other disputed individuals were listedby theRespondent as additions to its maintenancepersonnel.However,maintenanceworkwasneeded and as to those maintenance employeeswho cast challenged ballots, we find infra thatmost of them were eligible voters. We can accord-ingly draw no inference of unlawful purpose fromthe Respondent's inclusion of these employees onitsExcelsiorlist.Finally,the circumstances sur-rounding other disputed individuals-such as thecooks or Rein White, a maid-are insufficient tosupport the finding of a violation.Considering thatthe cooks and White had previously worked forthe Respondent-viewed in light of the Respond-20 The judge termed the Respondent's procedure for its payroll andpersonnel records to be "somewhat unusual."229ent's extremely disorganized payroll and personnelrecords-no inference of unlawful purpose is war-ranted.As the judge noted,cases involving unit packingfrequentlyturnon circumstancial evidence.21However, the evidence adduced here falls short ofproving the complaint's allegations.22Absent thejudge'sunwarranted reliance on Baade's remark,we are left only with a somewhat inaccurateExcel-siorlist.However,given the longstanding chaoticstateof the Respondent'spayroll and personnelrecords,we cannot find on the record before usthat the preparation and submission of the Re-spondent'sExcelsiorlistwas a product of an unlaw-ful purpose.Accordingly,we shall dismiss this alle-gation of the complaint.4.The judge analyzed the status of the 24 indi-viduals who the complaint alleged were placed ontheExcelsiorlistfor unlawfulreasons.We havefound, contrary to the judge, that the GeneralCounsel failed to establish any violations and thusthe complaint must be dismissed in its entirety.Nonetheless,we must still resolve the 14 determi-native challenges in order to determine the out-come of the election conducted in Case 1-RC-17813.23Of course,our analysiswillbe based21The judgenoted thatinTrend Construction Corp.,263 NLRB 295(1982), the Board inferred an unlawful purpose from all the circum-stancesHowever,factors significantlymore revealing and persuasivethan those herein were present inTrend.For example,the employerbrought in individuals from out of town,and assigned them nonurgentwork; it hired individuals not capable of doing thework,and there wasindependent evidence of union animus.22 Thejudge noted that the Board has indicated that a factor to beconsidered in cases involving unit packing is whether any of the newhires are connected to members of management.See,e.g.,AirborneFreight Corp.,263 NLRB 1376 (1982).Here,among the disputed individ-uals were three sons and the wife of Harvey St. Laurent(found herein tobe a supervisor in maintenance),the wife and sister of Hio Tung Moa(stipulated to a supervisor in the restaurant's kitchen), and the brotherand fianceeof EricBaade(the Respondent's general manager and a stipu-lated supervisor).However,the use by the Respondent of such relativesis consistent with a practice that predated the organizing campaign. Thus,the judge,despite her other findings,foundDaniel St. Laurent hadworked for the Respondent since 1982 and was an eligiblevoter.Al-though thejudge found Robert St.Laurent was not an eligible voter, thejudge acnkowledged that Robert"may well" have worked full time atproperties owned by Rosenthal. Further, it is undisputed that both KauChunMoa and Magala Moa had previously worked for Golden Fan.Under these circumstances,we cannot infer that the relation of these in-dividuals to certain supervisors demonstrates an unlawful purpose.Final-ly,we note that none of the Union's challenges to voters was made onthe basis of the voter being a relative of management.as In light of our findings,we need not consider further the status ofthose 10 individuals who were alleged in the complaint to have beenadded to theExcelsiorlist for unlawful reasons but who are not before usas challengedvoters.Among the 14 challenged voters are Daniel St.Laurent and Tin KaiYu. The judge found Daniel was eligible tovoteand overruled the chal-lenge to Daniel's vote. The judge found Yu was ineligible to vote andsustained the challengetoYu'svote. In the absence of exceptions, weadopt thejudge's findings as to Daniel and Yu 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrictlyon traditionalrepresentation principles24and withoutregardto any allegation of unit pack-ing.Norma BlaisdellThe judge,generally crediting the testimony ofSupervisor Patricia Mayo, found that Blaisdell hadand exercised authority to recommend hiring, dis-charge, and discipline. Accordingly, the judge con-cluded that Blaisdell was a supervisor within themeaning of theAct.We concur. Accordingly, thechallenge to Blaisdell's vote is sustained.Harvey St. LaurentThe judge found Harvey St. Laurent to be a su-pervisor within the meaning of the Act. The judgerelied on Mayo's credited testimony that Harveywas the "head" of and "in charge of maintenance.The judge also noted Harvey's high rate of payand that, absent Harvey's being a supervisor, 11maintenance employeeswould be unsupervisedmost of the time.The judge concluded that Harveyat the least had authority to responsibly direct em-ployees.We agree and shall sustain the challengeto Harvey's ballot.Nelson BrownThe judge found Brown ineligible. She relied onBrown's change of status from an independent con-tractor performing work as a painter and wallpaperhanger for the Respondent for a number of yearsprior to 1983 to an employee on the payroll begin-ning the week ending 15 January.Inasmuch as Brown was hired to work in theRespondent'smaintenance department and wasworking during the payroll eligibility period, hewas an eligible voter.We overrule the challenge tohis ballot.Daniel CaronThe judge found Caron to be ineligible. Howev-er, the payroll records list his hourly rate as that ofa maintenance employee and show that he worked9 hours in both the weeks ending 22 and 29 Janu-ary.The judge noted that credited testimony sug-gested that Caron worked at Golden Fan and alsootherRosenthal properties.The judge reasonedCaron was ineligible because there was insufficientevidence as to how much of his time was spent atthe motel,how he came to be hired, or his qualifi-cations.We disagree with the judge. Caron was hired asa general maintenanceemployee and worked in24 A party seeking to exclude an individual from voting has the burdenof establishing that the individualis, infact, ineligible to votemaintenanceatGolden Fan during theeligibilityperiod. Caron'sworking at times at facilities otherthan Golden Fan does not require a differentresult.Accordingly, he was eligible to vote and we over-rule the challenge to his ballot.Denis and Robert St. LaurentThe judge found both Denis and Robert,sons ofHarvey St. Laurent,ineligible to vote.Essentially,the judge decided they were ineligible because theyworked at Rosenthal properties other than GoldenFan.We disagree.As bothemployees were workingfor theRespondent and doing general maintenancework during the payroll eligibility period, theywere eligible.As with Caron,the fact that theymay have done some work for Rosenthal at otherthan Golden Fan does not require a different result.We overrule the challenges to their ballots.Paul BaadeThe judge found Baade ineligible based on thetiming of his hiring and his relationship to EricBaade,his brother, who had told Faherty-Weldonabout beefing up the payroll.The judge also notedthat Baade was classified as "waiter/waitress" butperformed "sub-level"maintenanceworksimilar toMark Baillargeon,who was classified as a mainte-nance employee.Baade earned a wage rate of $2.06per hour and a "special rate" of$3.75 per hourwhile Baillargeon earned$3.50 per hour.As it is clear that Baade was working in mainte-nance for the Respondent during the payroll eligi-bility period,we find him to be an eligible employ-ee.We overrule the challenge to his ballot.MarkBaillargeonThe judge found Baillargeon to be ineligible as acasual employee.The judge states that althoughthe record reveals that Baillargeon worked a mini-mum of 6 hours per week between 22 January andthe election date, the record does not establish thathis statuswould be thatof a regular part-time em-ployee. Rather, the judge, reviewing the previousyear's summary of earnings for Baillargeon, fordshe was a casual employee in 1982 and that suchstatus "must be presumed to have continued" in1983.Contrary to the judge, we find thatBaillargeonworked sufficient hours at times material to be eli-gible to vote in the election.We would not rely onsparse records as to 1982-as does the judge-tofind that Baillargeon was a casual employee in 1982and then"presume" that this status continued inearly1983 (i.e.,during the payroll eligibilityperiod).Thus, in view of Baillargeon'sworking inmaintenance during the payroll eligibility period, GOLDEN FAN INNwe find he was an eligible voter and we shall over-rule the challenge to his ballot.Kau Chun Moa andMagala MoaThe judge,crediting the testimony of PatriciaMayo and Weldon Bennett,found that neither Moaworked during the payroll elibility period. Accord-ingly,the judge found that they were not eligibleto vote in the election.We agree and we shall sus-tain the challenges to their ballots.Rein WhiteThe judge found that White was not an eligiblevoter.The issue was whether White, who washired as a maid in September1981 and workeduntil 18 December 1982,quit or left on maternityleave.The judge found that she quit based on doc-umentary evidence and credited testimony.Weagree with the judge.Accordingly, we find her in-eligible to vote and sustain the challenge to herballot.Paul PendergastThe judgefound Pendergastineligible to votebased on hishire the week ending 29 January forthe purpose of cutting meat at the Sunday buffet.He hada full-time job as a foodsalesman and theRespondent was one of his customers.As noted bythe judge,Pendergast,because of his business rela-tionshipwith theRespondent,would have a needto maintain a good relationshipwith theRespond-ent.We find underthese circumstancesthat Pender-gast did notshare a communityof interestwithother employeesso as to render him eligible tovote.We thereforesustain thechallenge to hisballot.The Representation ProceedingThe tally ofballotsfor the 4March election was35 votes for and 43 against the Union, with 14challenged ballots.We have found that seven25 of the challengedballots should be sustained and seven26 of chal-lenged ballots should be overruled.As the over-ruled challenges are not determinative,we shall notdirect that these ballots be opened and counted.The judgesustainedtwo of the Union's objec-tions to the election,and the Respondent has ex-cepted.The two objections parallel two of thecomplaint'sallegationsof violations of Section8(a)(1): essentially the complained of conduct is2r,Blaisdell,Harvey St. Laurent, C. Moa, M Moa, Pendergast, White,and Yu.26 Baade,Baillargeon,Brown, Caron, Daniel, Denis, and Robert St.Laurent231Baade'squestioningof Griffin and theRespond-ent's allegedly adding ineligible individuals to theExcelsiorlist.As we havefound the complaint's allegations tobewithoutmerit,we shall also overrule theUnion's two objections27and certify theresults ofthe election.28ORDERThe complaintis dismissed.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lotshave not been cast for Service EmployeesInternationalUnion, Local 254, AFL-CIO, andthat it isnot the exclusive representativeof thesebargaining unit employees.MEMBER STEPHENS,dissenting in part.I agree withmy colleagues' conclusionthat theRespondentdid not unlawfullyinterrogateemploy-ee Griffin or threatenemployees that unionizationwould havean adverse impact in violation of Sec-tion 8(a)(1).However,Iwould find that the Re-spondentfailed to rebut the General Counsel'sprima facie case thatthe Respondent unlawfullypacked thevoting unitto defeat the Union, andthat thereforethe election should be set aside.The Union filed itsrepresentationpetition on 12January 1983. Approximately 1 week later the Re-spondent'sgeneralmanager,Eric Baade, had aconversation with theRespondent'spayroll clerk,Elaine Faherty-Weldon,concerningthe subject ofvoter eligibilityin the upcoming representationelection.Faherty-Weldon'suncontradicted testimo-ny was thatBaade toldher that he and the Re-spondent'sowner,vicepresident,and attorneywere going to a meeting in Bostonfor the purposeof determiningvoter eligibility in the election. Fa-herty-Weldon furthertestifiedthatBaade statedthat in themeantimeMaintenance SupervisorHarvey St. Laurent wasgoing to bring in a numberof people to fix up some of theRespondent's motelroomsand "beef up the payroll."27As we have also found the complaint's allegations regarding Attor-ney Bennett's statements to be without merit,Bennett's conduct may notserve as a basis to set aside the election.28 There is before us no objection based explicitly on an allegation thattheExcelsiorlistwas sufficiently inaccurate(regardless of the preparer'spurpose) to warrant setting aside the election.See, e.g.,Lobster House,186 NLRB 148 (1970),andLeMaster Steel Erectors,271NLRB 1391(1984).Here, as noted,certain corrections were made to the list prior tothe election and other disputed individuals have been found eligible tovote.Further, to the extent the list was still somewhat inaccurate, its vicewas in having extra names-not in omitting the names of eligible voters.Thus,the inaccuracy did not prevent the Union from communicatingwith eligible voters. 232DECISIONSOF NATIONALLABOR RELATIONS BOARDThe judge appropriately found thatBaade's com-mentindicatedan intentto add people to the pay-roll and thereby to theExcelsiorlist so that the Re-spondent could dilute the Union's support. Al-though the majority finds that the statement "beefup the payroll"is soambiguous as to not prove un-lawful intent, I believe that the judge was entitledto view the statement in the context in which itwas made and to draw what I believe was a rea-sonable, if not the only, inference as to the Re-spondent's intent.The statement came on the heelsof Baade'sstatementto Faherty-Weldon that mem-bers of Respondent'smanagementand its attorneyweregoingtomeet to discuss "the Union, aboutwho would vote and who would not be eligible tovote."1Furthermore, in the 3 weeks following the datethe Union filed its representation petition 14 em-ployees appeared for the first time on the Respond-ent'spayroll records.2 Half of these 14 employeesare relatives of members of the Respondent's man-agement. 3Moreover, an inference of unlawful unit packingiswarranted based on the Respondent's bad faith inadding several individuals to theExcelsiorlistwhowere obviously ineligible to vote. For example theRespondent added Kau Chun Moa and MagalaMoa to the list; yet every credited witness who tes-tified regarding these two women stated that theyhad never seen either one working at the Respond-ent'smotelduring the eligibility period. The Re-spondent placed Deborah Fernald Baade on theExcelsiorlisteven though she quit after workingonly one night. The Respondent added the name ofRolande St. Laurent to the list despite the fact that,as the Respondent's president Robert Rosenthalconceded, she never worked at the motel.4 The'I cannot accept the majority's suggestion that the phrase "beef up thepayroll" represented Faherty-Weldon's words rather than those of Baadeon the theory that she may have been merely summarizing what he saidinstead of directly quoting him.If this were so one can assume thatBaade would have denied making such a statement,but the Respondentdid not present him as a witness.Accordingly,I find it appropriate todraw an adverse inference here SeeMartin Luther King Sr. NursingCenter,231 NLRB 15 fn 1 (1977)2These individuals are Paul Baade,DeborahFernaldBaade, NelsonBrown, Daniel Caron, Franklin Durette, David Fernald, Delbert Har-ding,Kau Chun Moa, Magala Moa, Paul Pendergast,Denis St Laurent,Robert St. Laurent, Rolande St Laurent, and Ronald Weed3Paul Baade is the younger brother of General Manager Eric Baade,Deborah Fernald Baade is the wife of Eric Baade, Kau Chun Moa andMagalaMoa are the wife and sister, respectively, of Head Chef and Su-pervisor Hot Tang Moa, Denis and Robert St Laurent are sons of Super-visor Harvey St. Laurent, and Rolande St Laurent is Harvey St. Laur-ent'swife. SeeSupermarket of Dunabar,178 NLRB 206 (1969) (suspicionariseswhere employer hires employees who have some connection withmembers of management such as relatives and friends)4The Respondent later agreed to remove Rolande St Laurent fromthe list of eligible votersRespondent also added the name of Donald Hill tothe list;yet the Respondent was unable to offer anyevidence that he worked for the Respondentduring theeligibility period.Also, I agree with thejudge that it is suspicious that immediately beforethe eligibility period the Respondent changed thestatus of Nelson Brown from independent contrac-tor to employee,and did so beginning in a week inwhich heperformed no work for the Respondent.Although individually these facts do not prove un-lawfulunitpacking,considered together alongwith the Respondent's admitted union animus theydo establish a prima facie case that the Respondentexpanded the size of the voting unit to insure theUnion's defeat.The Respondent defends its hiring of a signifi-cant number of new employees immediately priorto the eligibilityperiod byarguing that the hiringswere warranted by its need to renovate many ofthe motel's rooms-work that had been postponedbecause the rooms were occupied.However, theevidence shows that at least half of the new hiresdid not perform any renovationworkat the motelprior to orduring the eligibilityperiod.Three ofthe new hires worked as cooks, one served as abartender,one removed snow from the Respond-ent's parking lots, one worked as a cleaner at oneof theRespondent'sother facilities,while anotherworked as a painter and wallpaper hanger, appar-ently also at one of the Respondent's other facili-ties.Furthermore,the Respondent offered no evi-dence to show that business growth or other spe-cial factors justified increasing the nonmaintenancestaff positions.I thereforefindthat the Respondent did not ade-quately rebut the General Counsel'sprima faciecase of unlawful unit packing and that by this con-duct theRespondent violated Section 8(a)(1). Inmy view,this attempt at sabotaging the electionprocess is objectionable conduct that warrants set-ting aside the election without regard to whetherexclusionof theimproperly added voters wouldnecessarily have changed the election outcome. SeeE.A.Nord Co.,276 NLRB 1418,1425 fn. 8 (1985);Central Delivery Service,225 NLRB758 (1976). Iwould set aside the election.Robert A.Pulcini,Esq.,for the General Counsel.Herbert H.Bennett andPeter R. Kraft (Herbert H. Bennettand Associates,P.A.),ofPortland,Maine,for theRespondent/Employer.E.W. Buffum,of Boston,Massachussetts,for the Charg-ing Party/Petitioner. GOLDEN FAN INN233DECISIONSTATEMENT OF THE CASEOn the entire record in the case and from my observa-tion of the witnesses and their demeanor,Imake the fol-lowingMARY ELLEN R. BENARD,Administrative Law Judge.The petition in Case 1-RC-17813 was filed January 12,1983,1by Service Employees International Union, Local254,AFL-CIO (Union),for an election to determinewhether certain employees of Bo-Ed Inc.d/b/a GoldenFan Inn(the Respondent),desired to be represented bythe Union.Pursuant to a Decision and Direction of Elec-tion issued by the Regional Director for Region 1 of theNational Labor Relations Board February 3, an electionwas conducted by the Board March 4 among employeesin an appropriate bargaining unit.2At the election cer-tain ballots were challenged,and following the electionthe Union filed timely objections to conduct affecting theresults of the election.The charge in Case 1-CA-20805 was filed March 7,and amendedApril 11.On April 28 the Regional Direc-tor issued an order consolidating cases, complaint, andnotice of hearings consolidating the representation andthe unfair labor practice proceedings and alleging, insubstance,'that the Respondent had violated Section8(a)(1) of theAct by: (1) hiring and/or including ineligi-ble voters in the bargaining unit for the purpose ofvoting against the Union; (2) interrogating employees re-garding their activities on behalf of the Union;(3) indi-cating to employees that it would be futile to select theUnion as their bargaining representative because the Re-spondent would not bargain in good faith, that a strikewould be inevitable,and that employees would be per-manently replaced if they joined a strike; and (4)threat-ening employees that it would close its facility if they se-lected the Union to represent them.The Respondent hasdenied the commission of any unfair labor practices.The hearing in the consolidated cases was held beforeme in Bath,Maine,on October 11, 12, and 13.Followingthe hearing the General Counsel and the Respondentfiled briefs, which have been considered. 5IAll dates herein are 1983 unless otherwise indicated.aThe unit foundto be appropriate for purposes of collective bargain-ing is composed ofAll full-time and regular part-time employees including front deskand clerical employees,housekeeping employees,laundry workers,maintenance employees,hostesses,hostess/cashiers, waiters,waitress-es,buspersons,cooks,dishwashers,bartenders and cocktail waitersand waitresses employedby theRespondent at its Brunswick, Maine,location,but excluding guards,the general manager,the assistantmanager, head housekeepers,head hostesses,and all other supervi-sors as defined in theNational Labor Relations Act.sOn April 12 theRegional Director issued a supplemental decision inCase 1-RC-17813 findingthat the issues raised by the challenged ballotsand certainof the Union's objections should be consolidated for hearingwith the issues raised in Case 1-CA-20085, in which hehad authorizedthe issuance of a complaint.The Respondent's requestfor review of thisSupplemental Decision was deniedby direction of theBoard in a tele-gram dated May 11.*On May 6 thecomplaint was amended with respect to the jurisdic-tional allegations.5 In his brief the GeneralCounselrenews a motion made at the hear-ing to strike certain testimony.I denied the motion;for the reasons statedat the hearing I reaffirm that ruling.FINDINGSAND CONCLUSIONS1.THEBUSINESSOF THE RESPONDENTThe Respondent is a Maine corporation engaged in theoperation of a restaurant and motel in Brunswick,Maine.During the calendar year 1982 the Respondent derivedin the course and conduct of its business operations grossrevenue in excess of $500,000 and purchased and re-ceived at its Brunswick facility products,goods, and ma-terials valued in excess of $5000 directly from points out-side the State of Maine.The Respondent admits and Ifind that the Respondent is an employer engaged in com-merce within the meaning of the Act and I find that itwill effectuate the policies of the Act to assert jurisdic-tion.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaningof the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent operates a motel and restaurant inBrunswick,Maine,known as the Golden Fan Inn(GoldenFan).The Respondent'spresident,RobertRosenthal,apparently owns or controls most of the stockin the corporation,and also has numerous other businessinterests in the area;specifically,Rosenthal owns at leastthree shopping centers, one of which is across the streetfrom the Golden Fan, as well as apartments and someother real estate,and also owns a travel agency, a realestate company, and a firm which manages those proper-ties inwhich Rosenthal has an interest.In addition,Rosenthal is president of Pittsfield Industries(Pittsfield),a construction company that is owned by his family andthat has performed work at the Golden Fan.Rosenthalcredibly testified that Pittsfield is a shell corporation thatdoes not maintain its own payroll,and that as of March1983 it employed approximately 40 people who werepaid through the Respondent, apparently on the GoldenFan payroll.The Golden Fan, although owned by the Respondentsince it was built,was originally a Holiday Inn. In De-cember 1982 the Respondent left the Holiday Inn systemand became an independent motel. Also in that monthRosenthal hired Eric Baade,who is alleged in the com-plaint and admitted in the answer to be the Respondent'sgeneralmanager.Rosenthal testified that his son,Andrew Rosenthal,who is the Respondent's vice presi-dent, was at material times responsible for supervising allmaintenance employees. Also during thisperiod,PatriciaMayo was the Respondent's innkeeper and, as such, wasin overall charge of the motel's front desk, housekeeping,and all office functions and recordkeeping, including per-sonnel and payroll. The kitchen staff was supervised by 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoi Tung Moa, generally called Angel Moa, and Rosen-thal himself supervised the dining room operations.B. The Alleged Threats and Interrogations1.The alleged interrogation by Eric BaadeWilda Bennett, who had been employed by the Re-spondent for about 6 years prior to the instant hearingand had worked at the restaurant as a hostess for someperiod before the election, testified that prior to the elec-tion the employees received campaign literature fromboth the Respondent and the Union in the mail and thata few days before the election she was talking with em-ployee Carlene Griffin and another hostess about a unionflyer that had come in the mail that days when EricBaade asked, "Carlene, did you receive anything in themail?" According to W. Bennett, Griffin first replied inthe negative and then in the affirmative, and Baade said,"Weren't you going to tell me about it?" to which sheanswered first "yes," and then "no." Baade then askedGriffin, "Are you one of the girls?" and she said "yes."At that point Baade was called to the front desk.Still according toW. Bennett, while Baade was goneshe told Griffin to give him the union flyer that he wasapparently talking about, and so when Baade returnedGriffin told him that she had gotten "a paper" in themail and he could have it, but he replied, "No, I have acopy."vIt is undisputed that Baade and Griffin were friendsand that Baade did not specifically ask Griffin if she hadreceived something from the Union or from the Re-spondent.The General Counsel contends that Baade's questionto Griffin was an interrogation by a supervisor of an em-ployee regarding the latter's union activity and thus vio-lated Section 8(a)(1) of the Act. The Respondent, how-ever, contends that the exchange was innocuous and thatconsequently no unfair labor practice can be found basedon this conversation."InRossmore House,269 NLRB 1176 (1984), the Boardheld that "the basic test for evaluating whether interro-gations violate the Act [is] whether under all of the cir-cumstances the interrogation reasonably tends to restrain,coerce, or interfere with rights guaranteed by the Act."6W Bennett testified that the third hostess, whose first name wasBecky but who is not otherwise identified in the record, had told her thatshe had given to someone in management a flyer that she had receivedfrom the UnionI creditW Bennett Neither Baade nor the other hostesses involvedin the incident testified, so her account was uncontradicted, and she im-pressed meas anhonest witness who exhibited good recall I thereforefind that the incident occurred as she described iteThe Respondent also contends that the only reasonable interpretationof Baade's initial question is that he was asking Griffin whether she hadreceived the Respondent's most recent mailing I find no merit to thiscontention, for it is clear that the employees had just received a flyerfrom the Union, and, although the Respondentalsomailedliterature tothe employees, there is no evidence that they received literature from theRespondent on that day Furthermore, if the Respondent's profferred as-sessment of the conversation were correct, there would be no basis forBaade's asking Griffin, "Weren't you going to tell me about its"9 Supra, 269 NLRB 1177In that case the respondent had questioned an employeewho had sent it a mailgram announcing that he and an-other employee intended to form a union organizingcommittee.The Board concluded that in light of the"setting and nature" of the interrogation, and the factthat it was addressed to an open and active union sup-porter, the questions were not coercive.In the instant case, by contrast, there is no evidencethatGriffin was a union supporter or that prior to thisconversation the Respondent was aware of her sympa-thies one way or the other. Indeed, Baade's asking Grif-fin, "Weren't you going to tell me about it?" in conjunc-tion with his later comment that he already had the doc-ument in question, warrants the inference, which I make,that Baade asked the question in order to test Griffin asto whether she would respond truthfully to an inquiry towhich he already knew the answer. I thus find that thequestion was asked to test Griffin's loyalty to the Re-spondent, and was therefore clearly coercive.10 I furthernote that Baade did not offer any explanation for hisquestion or assure Griffin or the other employees that noactionwould be taken against her on the basis of heranswer. I therefore find that Baade's question of Griffinas to whether she had received anything in the mail vio-lated Section 8(a)(1) of the Act. i i2.The alleged threatsa.The March 3 meetingThe day before the election the Respondent held twomeetings of unit employees. The first meeting was heldfor day-shift employees at 11:30 a.m. and the secondmeeting was held at 6 p.m. It is undisputed that a mealwas served at both meetings and that the employeeswere told that their attendance was voluntary and that10 The Respondent urges that the appropriate test to be applied in de-termining whether the question was unlawful is that enunciated inBournevNLRB,332 F 2d 47 (2d Cir. 1964) In that case, the court held that indetermining whether an interrogation of employees about union activitiesshould be found to constitute an unfair labor practice it is necessary toconsider (1) whether there is an employer history of hostility and dis-cnmmation, (2) the nature of the information sought, (3) the status of thequestioner within the company hierarchy; (4) the place and method ofthe interrogation, and (5) whether the employee truthfully replied InRossmore House,supra, the Board found it appropriate to consider factorssimilar to those listed by the court I find, however, that consideration ofthese aspects of the incident would not change the result here, for (1) thecampaign literature sent by the Respondent to its employees clearly es-tablishes that the Respondent was vigorously opposed to the Umon's or-ganizingefforts, (2) as discussed above, I have found that the inference iswarranted that Baade was questioning Griffin in order to test her loyalty,an impermissible object, (3) Baade was the Respondent's general managerand concededly a supervisor within the meaning of the Act, (4) the con-versationoccurredat the employees'workstation,and (5) it appearsfrom W Bennett's credible testimony that Griffin's initial response to thequestion was at best confused and that she was hesitant about respondingtruthfullyThus, the only factor listed by the court which does not indi-cate that the question was coercive is the fact that the conversation oc-curred at the employees' work station, in light of the other circumstancesI find that that fact alone does not neutralize the other factors11Even though Griffin and Baade were friends, the mere fact that aninterrogation occurs in a friendly atmosphere does not legitimize it whereithas no legitimate purpose and is not accompanied by any assuranceagainst reprisalErie Technological Products,218 NLRB 878 (1975) SeealsoPhoto Drive Up,267 NLRB 329 (1983) GOLDEN FAN INNthey must be punched out while they were at the meet-ing.It is also essentially undisputed 12 that R. Rosenthalopened the meeting,talked about how successful the op-eration was, and said that he had been able to raise themoney to add new rooms to the motel because lenderswere confident that he could run the motel properly.Rosenthal also said that he thought he was better pre-pared to determine how the restaurant and motel shouldbe run than the Union,which as far as he knew did notrepresent any motels or restaurants in Maine and did noteven have a local in the State.At that point Rosenthal introduced his attorney, Her-bert Bennett,saying that he had asked Bennett to cometo the meeting to answer any questions the employeeshad. Bennett reminded the employees that he was therebecause he was being paid to talk to them,that his jobwas to represent Rosenthal,and that he would fight ashard as he could to see that Rosenthal was fairly repre-sented in any negotiations with the Union.Bennett alsodiscussed the mechanics of the election,assuring the em-ployees that no one would know how they voted, andthen invited questions from the audience.An employee asked whether all the employees wouldhave to join the Union if it won the election,and Ben-nett answered that there would be no"free rides," andthat if the majority of the employees voted for the Unioneveryone would have to pay for it. Bennett mentionedthat the Union had struck a Catholic Diocese in Massa-chusetts for 7 weeks over whether the collective-bargain-ing agreement would include a checkoff clause and saidthat the Respondent"would not take a strike" over thatissue.An employeealso asked Bennett something aboutthe length of a contract,and Bennett said that hethought it was in the best interest of the Respondent tonegotiate a 3-year agreement,noting that it would costmore to pay for negotiations each year.It is undisputed that at some point Bennett also saidthat everything depended on the negotiations and thatthere was no way of telling ahead of time whether theemployees would receive more money, the same,or evenless, and that there was no clause in the contract thatwas not negotiable.It is also essentially undisputed thatBennett said that he would negotiate what was best forhis client and that Rosenthal did not have to do anythinghe did not want to do,and that Bennett also voiced hisopinion that he did not think strikes were good for eithermanagement or employees and that no one wins in astrike.There is some dispute, however,as to what elseBennett said in the course of the meeting.12As more fully discussed below, there was testimony about the meet-ing from R. Rosenthal while testifying as the Respondent'switness, andfrom General Counsel witnesses Wilda Bennett,PatriciaMayo, who atthe time of the election was innkeeper at the Golden Fan and a supervi-sor within the meaning of the Act, and Elaine Faherty-Weldon, the Re-spondent's payroll clerk.Rosenthal testified on direct examination con-cerning what was said at the meeting;most of the testimony of the Gen-eralCounsel'switnesses that corroborated Rosenthal was elicited fromthem by leading questions on cross-examination.To the extent that I findthat it is not disputed that certain statements were made at the meeting, Ido so on the basis of Rosenthal's testimony as corroborated by the otherwitnesses.235Wilda Bennett,Mayo,13 and Faherty-Weldon114 all tes-tified,on direct examination,to the effect that H. Ben-nett said that he would negotiate what was best forRosenthal,that if the employees selected the Union andthen the parties could not negotiate the higher wages orvacation pay that the Union wanted all the Union coulddo would be to call a strike,and that if the employeeswent on strike Rosenthal had the right to hire other em-ployees to replace them in order to keep the businessgoing,and would not be required to take back the strik-ers.15According to Faherty-Weldon,Bennett also said,11Mayo appeared to be generally a straightforward witness who testi-fied to the best of her recollection,and for the most part I credit her.The Respondent contends that Mayo should not be credited because inApril she was discharged by Rosenthal and is thus hostile to the Re-spondent.In support of this assertion the Respondent argues that Mayo'sactions in giving an affidavit to a Board agent while she was still em-ployed by the Respondent and asking that no representative of the Re-spondent be present while she was interviewed and that the Respondentnot be given a copy of her affidavit shows her hostility.The GeneralCounsel'sCasehandling Manual specifically provides, however, in (PartOne) Unfair Labor Practice Proceedings,Sec. 10056.5, that a Boardagent is not precluded"from receiving information from a supervisor oragent of the charged party or former supervisor or agent of the chargedparty where the individual comes forward voluntarily,and where it isspecifically indicated that the individual does not wish to have thecharged party'scounsel or representative present."Further,althoughMayo may have been angry with Rosenthal for firing her, there is noshowing that she was so anxious to retaliate that she was willing to givefalse testimony in this proceeding in the hopes of harming him. Indeed,Mayo was interviewed by and gave an affidavit to a Board agent whileshe was still employed and there is no evidence that she harbored anyhostility toward Rosenthal at that time.Although counsel for the Re-spondent reviewed the affidavit at the hearing there is no indication inthis record that it was inconsistent with her testimony.14 On cross-examination, Faherty-Weldon, in response to leading ques-tions,answered"yes," to a number of questions from H.Bennett aboutwhether she recalled certain statements he had made in the course of thatmeeting.Faherty-Weldon,however,who was still employed part time bythe Respondent at the time of the hearing,seemed to be very uncomfort-able during cross-examination.I recognize,of course,that counsel wasentitled to ask leading questions on cross;however, as I repeatedly re-minded the parties during the hearing, in considering testimony I takeinto account the nature of the questions as well as the answers.AlthoughI generally credit Faherty-Weldon's testimony on direct, and some of hertestimony on cross,many of the questions asked during cross-examinationwere so leading,and her answers so brief, that I was left with the impres-sion that she gave affirmative responses more to bring about a quick endto the interrogation than because she had thought about the questions andagreed with counsel that the statements had been made.Accordingly, infinding what happened at that meeting I do not rely on most of Faherty-Weldon's testimony under cross-examination.1sWilda Bennett further testified that H. Bennett also said that he didnot have to negotiate.However, when Wilda Bennett was asked by H.Bennett on cross-examination,"Didn't I tell the employees,as a matter offact, 'Just so you understand it, every clause in a labor agreement is sub-ject to negotiations and both sides have something to say as to the out-come of every clause?"' she replied, "I believe you did say somethinglike that."Wilda Bennett's testimony in this regard was corroborated byMayo on cross-examination I do not credit Wilda Bennett's testimonythat H. Bennett categorically stated that the Respondent did not have tonegotiate,for I am convinced that she confused his statement that he didnot have to negotiate anything that was not in his client's interest (towhich she had testified a moment earlier) with a comment that he did nothave to negotiate, and that H. Bennett did not in fact make the latterstatement.Mayo also testified that H. Bennett said that if raises or holi-days were not in Rosenthal's best interest they were not negotiable.Mayo seemed confused however,when she gave this testimony and I donot credit her on this point. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDapparently at another point duringhis remarks,that ifthe Union were voted in there was "a possibility of astrike."On the basis of the credited portions of the testimonyof each witness, I find that Bennett told the employeesthat he would negotiate in Rosenthal's best interest, thatRosenthal did not have to make any concessions that hedid not want to grant, and that if negotiations were un-successfulthe Union's only recourse would be to strike.There was also a question as to whether the employeescould be fired if they went out on strike. Rosenthal testi-fied that Bennett replied that they could not be fired butthat the Respondent had a right to stay in business andto hire personnel who were willing to work during thestrike and there was noguaranteethatwhen the strikewas over Rosenthal would have to fire anyone who hadworked during the strike or that there would be jobsavailable for the former strikers. Although Rosenthal tes-tifiedvery assertively that Bennett told the employeesthattheycould not be fired for striking, I do not credithis testimony on this point. As already indicated, I havecredited portions of Rosenthal's testimony in this pro-ceeding.Nonethless, although he was a very articulateand forcefulwitness, in some of his testimony, includinghis statementson this matter, he did notimpress me astotally candid.Wilda Bennett testified that H. Bennett said that theemployees could be replaced if they struck and that shedid not recall H. Bennett saying that they could not befired for going on strike, although he "probably" did. Itwas clear from WildaBennett's testimony that she wasnot aware of the distinction between being fired andbeing replaced; in consequence, I do not rely on her tes-timony that H. Bennett "probably" said that the employ-ees could not be fired for striking. Faherty-Weldon testi-fied that H. Bennett said that the only thing the Unionhad to work with in negotiations was a strike and that ifthe employees struck Rosenthal could hire people to taketheir places and would not have to reinstate them afterthe strike. 18Based on the foregoing, I find that Bennett did notdraw a distinction between being fired and being perma-nently replaced, and that he told the employees that theycould be permanently replaced if they went on strike.In the course of the meeting Bennett mentioned thatthe Round House, a restaurant whose employees wererepresentedby a union, was not doing very well, andsaidthat he did not know if that had anything to do withthe union or not, and that two other restaurants whereemployees had selected a union to represent them wereno longer inbusiness, reiterating that he did not knowwhether that had anything to do with the union or not.Wilda Bennett testified, however, after H. Bennettnamed the restaurants that had been organized and thenwent out of business he further, in effect, said that thesituation at the Round House spoke for itself. Similarly,Mayo testified, whenBennettsaid that he did not know18Faherty-Weldon testified on cross-examination that in response tothe question about whether employees could be fired for striking Bennettsaidthat they could not be fired but they would take the chance of beingreplacedFor the reasons discussed above, however, with respect to Fa-herty-Weldon's cross-examination, I do not credit this testimonywhether the other restaurants had gone out of businessbecause the employees had been unionized, he addedwords to the effect "but what did thattell us?"I creditWilda Bennett and Mayo on this point,' andI therefore find that H. Bennett did say something to theeffect that the situation at the other restaurants that hadbeen unionized spoke for itself.b. Analysis and conclusionsThe complaint alleges that in the course of the March3 meeting the Respondent unlawfully indicated to its em-ployees that selection of the Union was futile inasmuchas it would not bargain in good faith, that a strike wasinevitable, and that the employees would be permanentlyreplacedwhen they went on strike, and that the Re-spondent also unlawfully threatened the employees thatitwould close the Golden Fan if they selected the Unionto represent them.As discussed above, I find that Bennett told the em-ployees that everything was negotiable and that Rosen-thal did not have to make any concessions that were notin his best interest, and that if negotiations failed theUnion's only recourse was to strike. I have also foundthat the credible evidence does not establish that Bennettcategorically told the employees that the Respondentwould not negotiate.18 Of course, even though an em-ployer might not specifically state that it will not bargainif a union is certified to represent its employees, the em-ployermight nonetheless make statements that reason-ably leave the employees with the impression that it willrefuse to bargain. I am not convinced, however, that thiswas the case with H. Bennett's comments about negotia-14As discussed above, I found W Bennett to be a completely crediblewitness except when I received the impression that she was confusedMayo also seemed candid and forthright on this point I realize thatWilda Bennett attributed H Bennett's comment to the situation at theRound House, while Mayo placed it in connection with the restaurantswhich had gone out of business; nonetheless,it is clear that H. Bennettsaid something to the effect that the poor financial conditionof the res-taurants that had unionized spoke for itselfis The parties stipulated that although the Respondent made a tape re-cording of the meeting it was no longer in the Respondent's possession asof the date of the hearing and the Respondent had no knowledge of itswhereaboutsThe General Counsel contends that under the circum-stances an adverse inference should be drawn from the Respondent's fail-ure to produce the tape recording when subpoenaed to do so I disagreeAs is generally recognized, whether to draw an adverse inference is amatter of discretion for the factfinder.AutoWorkers v.NLRB,459 F 2d1329, 1338-1339 (D.C Cir1972) In the instant case, Peter Kraft, one ofthe attorneys representing the Respondent in this proceeding,representedat the hearing that the tape recording was ofvery poorquality and thathe returned it to Andrew Rosenthal and Eric Baade in late March orearlyAprilThere isno evidence about what happened to the tape re-cording thereafter,and neither Eric Baadenot AndrewRosenthal wascalled as a witnessby any party,although apparently both individualswere available to testifyUnderthese circumstances,as it has not beenshown that the recording was destroyed or production refused in orderto prevent the General Counsel from having access to relevant subpoe-naed evidence, I conclude that an adverse inference is not warranted.The General Counsel similarly contends that an adverse inferenceshould be drawn from the Respondent's failure to produce a list signedby the employees who intended to attend the meeting Rosenthal crediblytestified,however, that the only use made of the list was to determinehow many employees intended to attend the preelection meeting andbuffet and that because it had served that purpose he no longer had thelist in his possession I therefore find that it is not appropriate to draw anadverse inference from the failureto supply it GOLDEN FAN INNtions.It is clear that H.Bennett told the employees thateverything depended on the negotiations and that hewould negotiate what was best for Rosenthal.Althoughindicating that the Respondent would engage in what isfrequently called"hard bargaining,"these statements didnot suggest that the Respondent would refuse to bargainor that a strike would be inevitable.19With respect to the allegation that the Respondent toldthe employees that they would be permanently replacedif they struck,the Board has held that an employer hasthe right to notify employees that if they become eco-nomic strikers they may be permanently replaced, andthat there is no requirement that the employer explainthe rights of economic strikers to be placed on a prefer-ential hiring list after they make an unconditional offer toreturn to work after having been replaced.Thus, inEagle Comtronics,263 NLRB 515,516 (1982),the Boardstated:[W]e conclude that an employer may address thesubject of striker replacement without fully detail-ing the protections enumerated in[Laidlaw Corp.,171NLRB 1366(1968),enfd.414 F.2d 99(7th Cir.1969),cert. denied 397 U.S. 920(1970)],so long asitdoes not threaten that,as a result of a strike, em-ployees will be deprived of their rights in a mannerinconsistent with those detailed inLaidlaw.To holdotherwise would place an unwarranted burden onan employer to explicate all the possible conse-quences of being an economic striker.This we shallnot do.As long as an employer's statements on jobstatus after a strike are consistent with the law, theycannot be characterized as restraining or coercingemployees in the exercise of their rights under theAct. [Footnote omitted.]However, in that case the employer representative whodiscussed the rights of strikers specifically referred to therights of economic strikers,while in the instant casethere is no evidence that H. Bennett limited his statementthat strikers could be "permanently replaced,"to thosestrikers involved in an economic as opposed to an unfairlabor practice strike.2 °Nonetheless,the Board held inCare Inn, Collierville,202 NLRB 1065,1077 (1973),that,where the context in which comments about permanentreplacements are made indicates that what was contem-plated was an economic strike,the failure to tell the em-ployees about the special status of unfair labor practicestrikers does not render the statements unlawful.y t In the19Cf.Devon Gables Nursing Home,237 NLRB 775,776 (1978),affd.615 F 2d 509(9th Cir.1980), in which the Board found that the logicalinference to be drawn from the statements of employer representativeswas that "no matter how negotiations progressed and no matter what theUnion sought from Respondent the employees would nevertheless haveto strike to obtain a contract."80 Unfair labor practice strikers are entitled to be reinstated followingtheir unconditional offer to return to work,even if they have been re-placed81The Board also relied in that case on the fact that the respondentoperated a nursing home and had a"moral obligation to keep the facilityadequately staffed."202 NLRB at 1065.Although the Respondent herepresumably does not have the same obligation to its customers as a nurs-ing home has to its patients,I conclude that that distinction alone is notsufficient towarrant a different result here See OhioNew&Rebuilt237instant case,the discussion of strikes apparently arose inthe context of Bennett's comments about negotiations. Irealize,of course,that the mere fact that a strike resultsfrom a failure of the parties to reach a collective-bargain-ing agreement does not necessarily mean that it is aneconomic,as opposed to an unfair labor practice,strike.Having found that Bennett did not unlawfully threatenthat the Respondent would refuse to negotiate, however,I further find that his comments about permanent re-placements were made with reference to an economicstrike.22 I therefore find that these statements were notinconsistent with the law and were thus protected underthe rule enunciated inEagle Comtronics,supra.I have found that Bennett told the employees that ofthe three other unionized restaurants in Maine one wasnot doing well and the other two had closed,and thatthe situation spoke for itself.I also find that the commentsuggested to the employees that selection of a union torepresent them would have an adverse impact on theGolden Fan's business.It is well established that "interference,restraint, andcoercion under Section 8(a)(1) of the Act does not turnon the employer's motive. . . .The test is whether theemployer engaged in conduct which,itmay reasonablybe said,tends to interfere with the free exercise of em-ployee rights under the Act."23 Accordingly,I concludethat by this remark the Respondent violated Section8(a)(1) of the Act.24Parts,267 NLRB 420,428 (1983)In that case, the employer's owner readthe following question and answer to employees at a meeting-,can we lose our jobs?Answer:YES Underthe law,if the union makes you strike to tryto force the company to agree to the union's economicdemands,thiscompany is free to replace the strikers.This means that after thestrike is over,you may no longer have a job.The law does not forcethe company to rehire you, unless an opening occurs for which youare qualified and you are next in line on the rehire list, which couldbe a long time, if everThe administrative law judge found that while the statement failed tofully advise employees of rights of economic strikers,itwas not unlawfulbecause it was merely incomplete rather than false.2RDevon Gables Nursing Home,supra at 785.Cf.Cagle's Inc.,234NLRB 1148 (1978),inwhich the Board reversed an administrative lawjudge's finding that the respondent did not act unlawfully in sending let-ters to strikers telling themthat if theydid not report to work the nextday they would be permanently replaced.The administrative law judgehad found that the strike was economic in nature; the Board disagreedand found that the stoke was an unfair labor practice strike and that, inconsequence,the respondent was not entitled to tell the stokers theycould be permanently replaced Accord-Cal-PacificFurnitureMfg. Co,228 NLRB 1337, 1344 (1977), enf denied 580 F.2d 942(9th Cir.1978),ChampagneColor,234 NLRB 82,88 (1978).asAmerican FreightwaysCo.,124 NLRB 146, 147 (1959).The Boardrecently adopted an administrative law ,fudge's similar statement of thetest inPhotoDrive Up,supra.See alsoHedisonMfg.Co.,260 NLRB 1037,1038 (1982).24 I recognize that R.Rosenthal testified,in response to a questionfrom his counsel as to whether Bennett had said that if the Union got inthe Golden Fan would shut down,that his recollection was that Bennettsaid that they would"run no matter what."Rosenthal did not appearcompletely truthful at this point,however,and this testimony was givenin the context of other questions on the subject of what action the Re-spondent would take in the event of a strike,and, in any event, althoughthere is testimony from other witnesses that Bennett said that in the eventof a strike the Respondent had the right to continue its business and thatthe employees might be replaced,there is no testimony to corroborateRosenthal that Bennett said that they would continue to operate "nomatter what." Accordingly,Ido not credit Rosenthal on this point. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.The postelection commentsof AndrewRosenthalEmployee Scarlett Brooker, who acted as the Re-spondent's observer at the election, credibly testified thatfollowing the election she, R. Rosenthal, Andrew Rosen-thal,and Peter Kraft went into the cocktail loungewhere they all had a drink. In the course of the conver-sation Brooker asked what would have happened if thevote had gone the other way and Andrew Rosenthal saidthat if the parties could not agree on a contract therewould be a strike and the Respondent would then havethe right to hire new people because it was going into itsbusy season.The complaint does not specifically allege that anypostelection conduct by the Respondent was unlawful.At the hearing, however, the General Counsel allegedthat these events were relevant to the complaint's allega-tion that the Respondent indicated that selection of theUnion was futile, that it would not bargain in good faith,that a strike was inevitable, and that striking employeeswould be permanently replaced. That paragraph specifi-cally alleges that the statements at issue were made "onor about March 3." The events to which Brooker testi-fied occurred March 4, and I find that there is not such adisparity in the dates as to justify a refusal to considerthis evidence.Turning to the merits on this issue, although AndrewRosenthal's comments were apparently phrased as a pre-diction rather than as a mere statement of opinion, I findthat they did not reasonably tend to indicate that a strikewas inevitable.Ifurther find that AndrewRosenthal'smention of hiring new people was not such a misrepre-sentation of the rights of strikers as to be unlawful underthe test enunciated above. Accordingly, having foundthat the record does not establish that the commentsmade with respect to negotiations, strikes, or striker re-placements on either March 3 or 4 were unlawful, I shallrecommend that this allegation of the complaint be dis-missed.C. The AllegedInclusionof Ineligible Voters on theExcelsior List1.General principlesEmployers who are parties to Board representationproceedings in which elections are held are required tosubmit to the appropriate Regional Director a list of allthe employees in the bargaining unit who are eligible tovote in that election. This list, commonly called the Ex-celsiorlist,after the case in which the Board establishedthat requirement,25 is then made available by the Re-gional Director to all parties in the case.The complaint alleges that the Respondent includedthe names of 24 individuals who were not eligible tovote on the list that it sent to the Regional Director, andthat the Respondent took this action so that these indi-vidualswould be able to vote against the Union in theMarch 4 election. The Respondent, however, while con-ceding that the list as originally submitted containedthree errors (according to the Respondent, two names25Excelsior Underwear,156 NLRB 1236, 1239 (1966)were erroneously omitted from the list and one namewas erroneously included), contends that it complied ingood faith with theExcelsiorrequirement.It is well established that an employer violates Section8(a)(1) of the Act by hiring individuals to increase thesize ofa bargaining unitand thereby thwart the efforts ofemployees to secure representation. 2 6 In determiningwhether an employer has committed this type of unfairlabor practice,certainother general principles must bekept in mind. First, it is clear that not every inclusion intheExcelsiorlist of the name of an individual who is noteligible to vote constitutes a violation of Section8(a)(1)of the Act: it is obvious that the central question to beanswered in these cases is why the disputed individualswere listed. Second, and equally obvious, in answeringthat question the factfmder must sometimes rely on cir-cumstantial evidence.27 Third, the number of individualshired to accomplish this purpose would seem to be im-material: inABC Liquors,263 NLRB 1271 (1982), a vio-lationwasfound where 1 of the 93 voters was found tohavebeenhired to vote against the union. Fourth, theBoard has indicated that one factor to be considered iswhether the new hires have some connection with mem-bers of management: inAirborneFreightCorp.,263NLRB 1376 (1982), the conclusion that the respondenthad unlawfully hired new employees was based, interalia,on the finding that "The nexus between these newhires and persons who presumably were unsympatheticto the Union arouses strong suspicions that Respondentcontinued to seek out employees with antiunionbiases."282. Backgrounda.The Respondent's payroll systemFaherty-Weldon,who was responsible for the Re-spondent's payroll at all material times, credibly testifiedthat she calculates the number of hours worked by theemployees from their timecards and then lists the hoursby hand on payroll worksheets, which are computerprintouts provided by a computer service and preprintedwith the employees' names and hourly rates. Faherty-Weldon then sends the worksheets to the computer serv-ice,which prepares a payroll register, showing the grossearnings for each employee, the deductions from thatamount, and the amount of the employee's actual pay-check, which is sent to the Respondent each week. Fa-herty-Weldon further credibly testified that the only per-sons who had the authority to tell her to add names toor delete them from the payroll were Robert or Andrew28 Trend Construction Corp.,263 NLRB295,300 (1982)27 Thus, for example, inTrend Construction Corp,supra, the adminis-trative law judge, affirmed by the Board, based his conclusion that therespondent had hired the individuals at issue so that they would be eligi-ble to vote on his findings that the new hires were made shortly after theemployer became aware of the filing of the petition, the new employeeswere brought from out of town at the employer's expense, although localemployees were available, theywere assigned to nonurgentwork, theywere not capable of performingthe work, and therewas union animus.Further, when the election was postponed due to blocking charges thenewly hiredindividualswere laid off28 263 NLRB at 1381 See alsoMax, Mart,246 NLRB 1151, 1158-1160 (1979) GOLDEN FAN INNRosenthal, Eric Baade, Patricia Mayo, Angel, AssistantHousekeeper NormaBlaisdell,Harvey St. Laurent, PeterGray, or Brenda Lepari.It isuncontroverted that theRosenthals,Baade,Mayo, and Angel were at materialtimes supervisors within the meaning of the Act, butthere is a disputeas towhether Blaisdell and St. Laurentwere supervisors. The record does not disclose what po-sitionswere held by Gray or Lepari.The record establishes that certain of the Respondent'sprocedureswith respect to the payroll and personnelrecords were somewhatunusual.Thus, for example, it isuncontroverted that Rosenthal routinely listed individ-uals who worked for other enterprises in which he hadan interest on the Respondent's payroll, even if these in-dividuals never performed any work at the motel. Ac-cording to Rosenthal,someof his other businesses didnot have a payroll procedure, so it was more convenientfor him to use the Respondent's existing payroll systemfor these individuals than to establish a system for theother businesses.It isalsoundisputed that Faherty-Weldon was not infrequently given thenamesand perti-nent information about newly hired employees on piecesof scratch paper, such as receipts from drycleaners, andshe credibly testified that about 30 percent of the em-ployees on the Respondent's payroll had not filled outthe employee's withholding allowance certificates, morecommonly known as W-4 forms, provided by the Inter-nal Revenue Service.b.The events of JanuaryRosenthaltestified that the motel had been built by aconstruction company owned by Holiday Inn and thatbecause the originalconstruction was poor insome re-spectsthere were significantmaintenanceproblems later.Specifically,he testified that the bathrooms were notproperly ventilatedand in consequencethe bathroomtilesand grout frequently required replacement becauseof mildew. Rosenthal further testified that the Respond-ent had not had an opportunity to perform much of theneeded maintenancework because during 1982 the motelhad been occupied by about 180 to 200 Navy personnelwhile their ship was being overhauled at the Bath IronWorks, and that when Baade hadagreedto go to workfor the Respondent he had insisted that the rooms be putin better condition. Consequently, according to Rosen-thal, the Respondent hired a numberof new maintenanceemployees in January to perform this work. These newhires are amongthe individuals who are alleged to havebeenimproperly included on theExcelsiorlist.As noted above, the petition in Case 1-RC-17813 wasfiled on January 12. A hearing in thatcasewas held Jan-uary 27. Faherty-Weldon credibly testified that duringthe third week of January Eric Baade told her that heand the two Rosenthals were going to Boston with Ben-nettto a meetingabout who would and would not be eli-gible to vote in the election,29 that the Respondentwould be redoingsomerooms on the first floor of themotel, and that Harvey St. Laurent would bring in anumber of people to work on Saturdays "to fix up theroomsand beef up the payroll." Neither Baade nor29 1 find that this "meeting" was the representation hearing.239Harvey St.Laurent testified,and Rosenthal,theRe-spondent's only witness,did not refer to this remark inhis testimony.I find that Baade's comment,made in thecontext of a conversation about ascertaining who wouldbe eligible to vote,indicated the Respondent's intentionto put individuals on the payroll and consequently on theeligibility list so that by voting in the election they coulddilute the Union's support.Thus,although it appearsfrom Rosenthal's testimony,which was corroborated byFaherty-Weldon as to this point,that the Respondenthad not been able to do certain maintenance work in themotel for some period of time prior to January,this evi-dence that the Respondent had a legitimate reason forhiring a number of people that month must be weighedagainst other evidence tending to show that some nameswere included on the voter eligibility list for an unlawfulpurpose.S°c.The preparation of the Excelsior listThere isan issue in this caseabout who physically pre-pared theExcelsiorlist.Rosenthal testified that after hewas told that a list would have to be submitted he askedMayo to compileit.91Mayo testified that the list of em-ployee names and addresses camefrom the computercenter and that she thought that Faherty-Weldon madeup the list, although Mayo might have helped her, butthat in any event all they did was make copies of the"payroll sheets."92Faherty-Weldon credibly testified,however, that she had nothing to do with theExcelsiorlist. IcreditMayo about what she thought and Faherty-Weldon as to what she actually did or did not do, and,thus, find that this record does not establish who at themotel preparedthe list.333.The disputed individuals34a.The alleged supervisorsNorma Blaisdell:Blaisdellwas assistant housekeeperand as of the time of the hearing had worked for the Re-so It is undisputed that in late February the Respondent began workon construction that would add 48 new rooms to the motel According toRosenthal,thiswork was performed by Pittsfield and supervised by A.Rosenthal.The Respondent contends that if it had had any intention ofpadding theExcelsiorlist itwould have hired the construction workersearlier and added them to the payroll, and that its failure to take thisaction demonstrates its good faith. I find no merit to this contention.first,thework was to be performed by Pittsfield,and so the constructioncrews would not have been the Respondent's employees in any event;second,they would have been temporary employees;and, third,the factthat a respondent forgoes one opportunity to engage in unlawful conductdoes not demonstrate that it has abstained from all similar activity.31Rosenthal also testified that he was asked to compile the list afterthe representation hearing.Without passing on the credibility of Rosen-thal's testimony about when he was asked to prepare the list,Ifind, inlight of the fact that there had been an organizing campaign by anotherunion about 2 years earlier, that in any event he knew from the time thepetitionwas filed that such a list would be required if an election weredirected32 It is not clear what these"payroll sheets"were,for neither the pay-roll register nor the payroll worksheets list the employees'addresses.ss Bennett stated on the record that it was his understanding that thelistwas sent to his office where a secretary put it in alphabetical order. Itisnot clear, however,inwhat form the list was received at Bennett'soffice.94None of the people who were allegedly improperly included on theExcelsiorlist testified 240DECISIONSOF NATIONAL LABOR RELATIONS BOARDspondent for some 12 or 13 years.35 Itis undisputed thatshe was the most senior employee at the Golden Fan andthat her work was considered by management to be"outstanding."Mayo testifiedthat Blaisdellinterviewedapplicants for jobs as maids and had the final say con-cerning who was hired, and that she was responsible forscheduling the maids, checking the motel rooms to besure that the maidswere cleaningproperly, and keepingMayo advised of what supplies were needed. AccordingtoMayo, Blaisdell spent 90 percent of her time supervis-ing the maids, checking the rooms they cleaned, andtrainingthem, and, althoughBlaisdellcleaned roomswhen one of the maids scheduled to work was absent,there were days when Blaisdell did not do any rooms atall.Mayo further testified thatBlaisdellprepared discipli-nary warnings on maids and that Mayo had dischargedmaids onBlaisdell's recommendation, and there is in evi-dence warningslipsdirected to one of the maids thatMayo credibly testified were signed by Blaisdell. Mayoalso testified that she did not know whether Blaisdell haddiscussed the situation with Rosenthal prior to issuingthesewarnings; however,Mayo further testified thatBlaisdellhad told her that the maid in question didsloppy work and should be terminated. Mayo followedthis recommendation.Contrary to Mayo, Rosenthal testified thatBlaisdellhad no authority to hire, fire, lay off, or discipline em-ployees and that she did not want such authority, al-though she could notify either himself or the front deskthat she did not need a given maid any longer for sched-uling,and that if a question such as a medical leave ofabsence arose she would bring it to his attention. Rosen-thal further testified that when Blaisdell found that themaidswere not performing their work properly sheeither told him about the problem or prepared writtenwarnings and then told him. I do not credit Rosenthal,however, for on this point, as was the case with much ofhis testimony, he did not appear candid. Mayo, as dis-cussed above, generally impressed me as a forthright wit-ness.I therefore find, in accordance with Mayo's testi-mony, that Blaisdell possessed and exercised the author-ity to effectively recommend hiring and discharge.36It is undisputed thatBlaisdellhad been offered and de-clined the position of head housekeeper, saying that shedid not want the authority or responsibility over otherpeople. Nonetheless, I have found that Blaisdell had andexercised the power to recommend hiring, discharge, ordiscipline; the fact that she did not want to be responsi-ble for implementing a discharge is not inconsistent withthat power. I thus find that Blaisdell was a supervisor35The Respondent employed about 15 to 20 maids, including thosewho worked part time36 In addition, Faherty-Weldon credibly testified that during the 2-week period prior to the hearing she had heardBlaisdelltellEric Baadethat two of the housekeeping employees should beterminatedand theywere, and that she did not believe that there had been anychange inBlaisdell's responsibilities afterMayo was fired. As noted above, Baadedid not testify, so as far as this record shows the discharges were effectu-ated based on Blaisdell's recommendation Faherty-Weldon further testi-fied that she had been present when Blaisdell told Mayothata maid wasnot working out and should be terminated.within the meaning of the Act and that she was thereforenot eligible to vote in the election.This finding does not, of course, resolve the unfairlabor practice issue, for if Blaisdell's name wasincludedpursuant to the Respondent's good-faith belief that shewas not a statutory supervisor, there can be no findingthat the Respondent thereby violated the Act. I do notbelieve, however, that in this case the Respondent couldhave had a good-faith belief thatBlaisdell wasan eligiblevoter.As mentioned above, Faherty-Weldonlisted Blais-dell as one of those with authority to tell her to addnames to the payroll, and her authority to effectivelyrecommend hiring and discharge, as well as her positionof being responsible for the cleanliness of nearly 150motel rooms, establishes that she was more than a low-level supervisor whose status could reasonably be thesubject of dispute. I therefore find that her name was in-cluded on theExcelsiorlist in order to increase thenumber of voters at the election, and that by this con-duct the Respondent violated Section 8(a)(1) of the Act.Harvey St. Laurent:It is undisputed that H. St. Laurentworkedinmaintenanceandwas,next to NelsonBrown,37 the highest paid individual in that depart-ment.38Rosenthal testified that H. St. Laurent did not have su-pervisory authority, but was an employee working underthe supervision of Andrew Rosenthal, who R. Rosenthalclaimed was responsible for maintenance at the moteland for the construction of the additional rooms in1983.39 However, Mayo testified that H. St. Laurent wasthe "head" of maintenance, and "took care of" the build-ing and the new construction. I credit Mayo, who ap-peared to testify more candidly on this issue than Rosen-thal. In addition,Mayo's testimony was to some extentcorroborated by Faherty-Weldon who, as mentionedabove, credibly identified H. St. Laurent as one of the in-dividuals authorized to instruct her to make changes onthe payroll register and testified that H. St. Laurent oftengave her information about employees to be added to thepayroll on slips of paper. Also, in identifying Daniel St.Onge, one of the maintenance personnel discussed below,Faherty-Weldon stated that St. Onge worked for H. St.Laurent, which further indicates that H. St. Laurent atthe very least had the power to direct employees' work,and I have credited Faherty-Weldon's testimony that E.Baade told her that "Harvey" would be bringing in "anumber of people to work on Saturdays to fix up therooms and beef up the payroll," which indicates, con-39 Brown's status is discussed below38As of the week ending January 8, H St Laurent received a wageincrease that brought his hourly rate up to $6.39 The next most highlypaid maintenance worker was a Don Hill who earned $6 an hour, but,although his name appears on the payroll, no hours worked are listed forhim on any of the payroll records in evidence The hourly rate of theother maintenance employees as of that date ranged from $3.50 to $5 2539 For reasons which are not stated in the record, however, AndrewRosenthal is not listed in either the "Maintenance" or the "Executive"classification, but is listed in the classification "Bartender " I find that thisclassification of ARosenthal, which is totally at odds with all the otherevidence of what he did at the motel, casts considerable doubt both onthe credibility of R Rosenthal and the reliability of the Respondent'spayroll records GOLDEN FAN INNtrary to Rosenthal's assertions,H. St. Laurent had thepower to hire employees.Other evidence supports the conclusion that H. St.Laurentpossessedsupervisoryauthority.Thus,R.Rosenthal,while contendingthatA.Rosenthal was incharge of all the maintenance and construction work,credibly testifiedthat A.Rosenthal did not spend a ma-jority of hisworking time at the motel.TheExcelsiorlistincludes the names of 11 maintenance employees,not in-cluding Nelson Brown or H. St. Laurent;ifH. St. Laur-ent were not a supervisor,these employees would be un-supervised most of the time.In light of the foregoing findings and the credible testi-mony of Mayo that H. St. Laurent was "in charge of"maintenance,I find that he was a supervisor within themeaning of the Act and therefore not eligible to vote inthe election.I further find that the Respondent did nothave a good-faith belief that he was eligible,particularlyas it was H. St. Laurent who was to be responsible forhiring people to "beef up" the payrolland pack themaintenance department.I thereforefurther find that byincluding his name on theExcelsiorlist the Respondentviolated Section8(a)(1) of the Act.40b.The maintenance personnelMark Baillargeon:Baillargeon'sname appears as amaintenance employee on the payroll worksheet for theweek ending January 8 but, although his name andhourly rate are printed on the worksheet,no hours arepenciled in for him.His name does not appear on thepayroll register for January 15,41 and his name is notprinted on the payroll worksheet for January 22, but ishandwritten at the end of the listing of maintenance em-ployees, showing him as working 9 hours at a rate of$3.50 per hour.Faherty-Weldon credibly testified that she added Bail-largeon'sname on instructions of Harvey St. Laurent,and that Baillargeon had worked for the Respondent atsome point in 1982 and then stopped working for a time.Rosenthal testified that Baillargeon was a maintenanceemployee,however,who was in school,that he hadworked"all summer"in 1982 doing essentially unskilledor semiskilled maintenance work such as lawn mowing,and that when school started again he came in"almostall the weekends"to shampoo the carpets or do similarwork.Rosenthal further testified that as of the hearingBaillargeon stillworked for Respondent on weekendsand sometimes during school vacations.The payroll records in evidence show that in 1982Baillargeon earned $274.75 working for the Respondent,40 Faherty-Weldon credibly testified that Mayo had told her that St.Laurent worked for Pittsfield and was paid through the Respondent'spayroll,and that any time other than what he spent at the Golden Fanwas rebelled to whichever entity owned the property where he hadworked.Mayo did not testify about this matter,however,there is no con-tention that St. Laurent was ineligible to vote because he was actuallyemployed by someone other than the Respondent, and, in any event, it isnot clear how much of his time was spent at locations other than themotel.41 There is no payroll worksheet in evidence for that week.Counselfor the General Counsel represented at the hearing that in going throughthe Respondent's records he could not find any payroll worksheet forJanuary 15.241and that during the last quarter of that year Baillargeonearned $87.50.42Thus,assuming that Baillargeon earnedthe same hourly rate in 1982 as he did the followingyear, he worked only about 25 hours in the last 3 monthsof 1982,and less than 80 hours the entire year.43 Thesefigures make it clear, in flat contradiction of Rosenthal'stestimony,Baillargeon did not workfor theRespondentfull time during the summer of 1982 and that in the lastquarter ofthe year he averaged only the equivalent ofabout1full day ofwork per month.I find that this in-consistency between Rosenthal's testimony,which wasapparently intended to leave the impression that Baillar-geon was a regular part-time employee in 1982 who re-mained in that status throughout the eligibility period,and the Respondent'sown payrollrecords, gives rise tothe inference that his sudden reappearance on the activepayroll theweek endingJanuary 22was due,not to hisbeing rehired as a bona fide employee,but to the Re-spondent's implementation of its stated intentionto "beefup" thepayroll.I thereforefind thathe was not eligibleto vote inthe election and that the Respondent's conductin including him on theExcelsiorlistviolated Section8(a)(1) of the Act.One otherpoint should be considered with respect toBaillargeon'seligibilityto vote:there is no evidenceaboutwhich days he workedin 1982 or whether heworked preset daysand times or was called in on an as-needed basis. In consequence,and in lightof the veryfew hoursthat he worked atall that year, I find that in1982 Baillargeon was at most a casual employee, and nota regular part-time employee within the meaning of theunit description in the Regional Director'sDecision andDirectionof Election. The recordindicates that Baillar-geon worked at least 6 hours in eachof the weeks be-tweenthe payrolleligibility date and the election.44 Therecord doesnot establish,however,thatwhen Baillar-geon was put onthe payroll for the weekending Janu-ary 22 it was with theunderstanding that his status wasto bedifferent from what it had beenup tothat point.The question of eligibility to voteisnot determined byhindsight;45 thus, eventhoughitappears that Baillar-geon worked a good many more hours betweenthe pay-roll eligibilitydate and the election than he had duringthe entire preceding calendar quarter,thereisno evi-dencethat thisincrease in hours was due to prearrange-ment.It isthereforehis status as a casual, intermittentemployee that must be presumedto havecontinued, andI thusfindthat evenif hishiring in January were lawfulhe was not eligibleto vote inthe election.Donald Hill:Hill was on the Respondent's payroll as amaintenance employee in 1982, earninga total of $410.4042 There is no contention that the payroll records in evidence do notaccurately reflect what the employees were paid.49 I realize that the record does not show what Baillargeon's hourlyratewas in 1982. However,theminimum wage in 1982 was $3.35 anhour;thus, at most he worked only about 82 hours all year.44 A compilation of hours worked prepared by the Respondent and inevidence as part of a General Counsel exhibit(compilation), is the onlyindication of how many hours were worked for the Respondent by vari-ous individuals after the week ending January 29.As discussed below, itis not reliable.45High Energy Corp.,259 NLRB 747, 761 (1981) 242DECISIONSOF NATIONALLABOR RELATIONS BOARDin the course of the year and $16.20 in the last 3 months.He was also listed on the payroll worksheets in January,at an hourly rate of $6, but no hours or earnings werelisted for him. His name does not appear on the compila-tion.Inasmuch as there is no evidence that Hill eitherworked during the eligibility period or that either he oranyone in management had any reasonable expectationthat he would work for the Respondent during thatperiod or at any future time,I find that he was ineligibleto vote in the election.I further find that under the cir-cumstances, especially in view of how little he must haveworked in the last 3 months of 1982,the inference iswarranted that the Respondent did not act in good faithin including his name on theExcelsiorlist.I thereforeconclude that inclusion of his name violated Section8(a)(1) of the Act.Nelson Brown:It is undisputed that Brown is a painterand wallpaper hanger who had performed work at theGolden Fan on occasion for a number of years.Prior to1983,Brown prepared a bill for each job he performedfor the Respondent,stating what he had done,how longthe job had taken,and his hourly rate.Mayo would thenmake out a check for him, which Rosenthal would sign.Brown was put on the Respondent's payroll for the firsttime for the week ending January 15.Rosenthal testified that until 1982 Brown had general-ly spent winters in Florida but that in December of thatyear Brown told him that he had decided not to gosouth and wanted to know if Rosenthal could employhim every week if he stayed in Maine.Rosenthal furthertestified that he replied in the affirmative but checkedwith an attorney as to whether he could continue to useBrown as an independent contractor and thus avoid thenecessity of paying him fringe benefits or covering himunder workmen's compensation insurance.According toRosenthal,his attorney advised him that "if [Brown] wasgoing to be with me for any period of time that I hadbetter put him on the payroll and make him a regularmember of the maintenance crew,"and Rosenthal fol-lowed this advice.Neither the attorney who allegedlyadvised Rosenthal nor Brown testified.Faherty-Weldon credibly testified,however,that onMonday,January 17, she prepared a list of names, in-cluding Brown's, to be added to the payroll,which shethen sent to the data processing service,and that she be-lieved that Rosenthal told her to add Brown's name. Fa-herty-Weldon also testified that Brown turned in state-ments showing where he worked and what he did forthe days Tuesday,January It,through Friday,January14.These statements, which are in evidence,establishthatBrown worked,apparently at other propertiesowned by Rosenthal, in Lewiston,Maine, on Tuesday,January 11,and in Waterville,Maine,from January 12through 14.Thus,although Brown was on the Respond-ent'spayroll forthat week,he performed no work at theGolden Fan.46 I realize that Rosenthal routinely put em-ployees who worked at his other properties on the Re-spondent's payroll.It does not appear,however,that anyother procedure had ever been used to pay those individ-46 Brown was only paid for 32 hours that week, so apparently he didnot work for any Rosenthal enterprise on Monday,January 10uals. In Brown's case,in contrast,Rosenthal had beenusing him as an independent contractor for a number ofyears.It is highly suspicious that Rosenthal,while statingthat he put Brown on the payroll on the advice of coun-sel and contrary to his own preference,did not say whatexplanation the attorney offered for that advice, andgave no other reason for changing Brown's status. Thereis no question but that Rosenthal is a highly sophisticatedand successful businessman,who is well acquainted withthe various kinds of business relationships,and he did notimpress me as an individual who would follow advice hefound unpalatable merely because it was given by an at-torney.To the contrary,Rosenthal struck me as the kindof client who knew how to effectively use professionaladvice and would want to understand the reasons behindit.Yet, if Rosenthal's testimony on this point were to bebelieved,he not only put Brown on the Respondent'spayroll,but changed his status beginning in a week inwhich Brown did not even perform any work for theRespondent, just because an attorney told him to doso.47 I find it simply incredible that Rosenthal was giventhis advice. I find it even more incredible that if Rosen-thal had received such advice he would have followed it.I therefore do not credit Rosenthal as to why he putBrown on the payroll.It is undisputed that the petition in the representationproceeding was filed January 12.As discussed, Brownwas added to the payroll on January 17, and the infer-ence is warranted,which I draw,that by that dateRosenthal was aware that the petition had been filed. Be-cause I have discredited Rosenthal's testimony concern-ing why Brown's status was changed from that of inde-pendent contractor to regular employee,and as the Re-spondent has advanced no other reason for this action,the only reasonable explanation remaining is that offeredby the General Counsel,i.e., that the Respondent wantedto include Brown in the bargaining unit so that he wouldbe eligible to vote in the election.Accordingly, and inlight of all the circumstances,I find that Brown was puton the payroll as part of the Respondent's plan to packthe unit.I therefore conclude that Brown was not eligi-ble to vote in the election and that the inclusion of hisname on theExcelsiorlistviolated Section 8(a)(1) of theAct.4841 I am cognizant of Bennett's statement on the record that"my clientwill testify that he got advice from an attorney that it was illegal becausethe guy wasn't an independent contractor,and under the wage and hourhe had to be on his payroll"There was no explanation of this statement,however, much less any evidence that Brown could not properly contin-ue his status as an independent contractor,and, in any event, whileRosenthal testified that the attorney told him to put Brown on the pay-roll he did not say what reason the attorney gave for this alleged advice48 I find no merit to the Respondent's contention that the record dem-onstrates that Brownworkedfor the Respondent full timeafterhe wasadded to the payroll First, inasmuch as I have found that he was nothired as a bona fide employee, what he did during the eligibility period isimmaterial. Second, the record does not establish how much he workedfor the Respondent in January, February,and March Thus, for example,although the compilation mentioned above lists Brown as working fulltime during the period between January 17 and March 12, it also lists himas working 32 hours the week ending January 15 even though he did notwork at the motel that week I thus find that the compilation is not pro-Continued GOLDEN FAN INNDaniel St. Laurent:Daniel St.Laurent is the youngestson of Harvey St.Laurent,and Rosenthal testified thatDaniel St.Laurentworked for the Golden Fan thesummer of 1982,performing work similar to that doneby Mark Baillargeon.This testimony is corroborated tosome extent by the 1982 payroll records,which showthatDaniel St. Laurent earned $1995 in regular and$65.63 in overtime pay in 1982,and that he earned$365.75 in the last quarter of the year.The 1983 payroll records in evidence show Daniel St.Laurent'swage rate as $3.50 per hour and list him ashaving worked 10 hours the week ending January 8, 9.5hours the week ending January 15,and 9 hours each ofthe weeks ending January 22 and 29.49It thus appears that Daniel St.Laurent worked fairlyregularly from at least the last quarter of 1982 throughthe eligibilityperiod,and, although I recognize that thepayroll records do not,under the circumstances,estab-lish that he did work regularly at the motel,there is alsono evidence that he did not.50 Accordingly,I find thathe was eligible to vote in the election.Denis and Robert St. Laurent:Denis and Robert St.Laurent are also sons of Harvey St.Laurent and arelisted on the payroll as general maintenance employees.Both names first appear on the payroll worksheet for theweek ending January 22 and Faherty-Weldon crediblytestified that on January 24 Harvey St. Laurent gave hertwo drycleaner's receipts with the pertinent informationabout Denis and Robert St.Laurent written on the backsand told her to put them on the payroll.s 1The payrollrecords show that both Robert and Denis St. Laurent re-ceived $5 per hour,and that Denis worked 8 hours theweek ending January 22,and did not work the weekending January 29, and that Robert worked 9 hours inbative evidence as to where Brown worked during the eligibility period.Further,on direct examination Mayo credibly testified that although shedid not see Brown at the Golden Fan every day she saw him everyweek,but she was not asked what time period was covered by her obser-vation.On cross-examination,after the parties stipulated that Brown'sname appeared on the payroll register for the week ending January 15,Mayo testified that Brown worked about 40 hours per week,but she didnot testify as to whether her knowledge came from the payroll records(which I have already found do not show that Brown worked at theGolden Fan) or from seeing Brown at the motel, nor was she ever askedwhether she had seen Brown at the motel during this period. According-ly, I find that the record does not show that Brown spent enough of histime at the motel after he was placed on the payroll to justify a conclu-sion that on and after the eligibility date he was an employee of the Re-spondent working primarily at the motel.4B Faherty-Weldon credibly testified,however,that she did not knowDaniel St. Laurent,that there was no timecard for him,and that she didnot know at which properties he worked.Faherty-Weldon also crediblytestified that those employees who worked only at the motel punched atuneclock,while those who worked at both the motel and at Rosenthal'sother properties did not. Rosenthal testified that the maintenance employ-ees did not punch a timeclock,but reported their time to Mayo orAndrew Rosenthal.Icredit Faherty-Weldon,because she impressed meas a candid and forthright witness who exhibited good recollection,except for that testimony on cross-examination discussed above.so Faherty-Weldon's testimony that she never saw him,while credited,isnot probative on this issue, because she did not work weekends andthere is no evidence about what days of the week Daniel St.Laurentworked.51Although Denis St.Laurent's first name is spelled with two "n's" inthe complaint and on the payroll records,the piece of paper stating thepertinent payroll information with respect to him spells the first namewith one"n." I assume that that document was prepared by either DenisSt. Laurent or his father,and therefore adopt its spelling.243each of those 2 weeks.The compilation of hours workedlistsDenis as havingworked 17 hoursthe week endingFebruary5,8 hours the week ending February 12, 8.5hours the week endingFebruary 19,6 hours the weekending February 26, and 8 hours the week ending March12.He did notwork the weekendingMarch 5. Thecompilation lists Robert as having worked 9 hours theweek endingFebruary 5,8 hours the week ending Feb-ruary 12,9.5hours the week endingFebruary 19, 6hours the week endingFebruary 26,and 40 hours in theweeks ending March5 and 12.Rosenthaltestified thatDenisSt. Laurentquit workingfor the GoldenFan sometime in the spring of 1983, be-cause he had a full-time job elsewhere, was working atthe motel part time on weekends,and decidedhe couldnot handle both jobs.Rosenthal also testifiedthat RobertSt.Laurent did general maintenance work and that as ofthe date of the hearing he was working full time at theGolden Fan. Faherty-Weldon testified, however, thatRobert St.Laurent also worked atother properties andthatshe added his name tothe payrollon instructions ofHarvey St.Laurent,who gave her the pertinent informa-tion on theback of a drycleaner's receipt.As discussedabove,Rosenthal's testimony about the amount of timecertain other maintenance employees spent working atthemotel is specifically contradictedby documentaryevidence,and Itherefore findthat his testimony in gen-eralon thissubjectisnotcredible.Accordingly, al-though it may well be that Robert St.Laurentwasworking full time at various properties owned or con-trolled by Rosenthal,Ifind thereisno probative evi-dence thathe workedfull time atthe Golden Fan.In light of Eric Baade's commentto Faherty-Weldonabout"beefing upthe payroll,"which I have alreadyfound indicated the Respondent's intent to pack the unit,the timing of the hiring of Denisand Robert St.Laurent,their relationship to the individual I have found was re-sponsible for implementing the plan to pack the mainte-nance department,and the apparently casual manner inwhich theywere hired,as well asthe fact that they ap-parently never appearedin the officeto complete andsign aW-4 form, I concludethat the inference is war-ranted,which I make, that theywere hired not as bonafideemployees,but,asFaherty-Weldon testified, to"beef up" the payroll.I thereforefind thatthey were noteligible tovotein the electionand thatthe Respondent'saction in including their nameson theExcelsiorlistvio-lated Section8(a)(1) of the Act.Daniel Caron:Caron's name first appears onthe pay-rollworksheetfor theweek ending January 22. He waslisted as a maintenance employee,and Faherty-Weldoncredibly testifiedthat she added his name on instructionsfrom Harvey St. Laurent on January 24 andthat H. St.Laurent gave her a drycleaner's receiptwith the perti-nent information about Caronwritten on the back. Thepayroll records list Caron's hourly rateas $5, and showthat he worked9 hours in eachof the weeksending Jan-uary 22 and 29,and the compilationof hours workedpreparedby theRespondent lists Caron as working 9hours in eachof the weeks ending February 5 and 12,and 40 hours in each of the weeks ending February 19, 244DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 26, March 5,and March12.Faherty-Weldonfurther crediblytestified that Caron worked atboth theGolden Fan and other properties and did not punch atimeclock.Rosenthal testifiedthat Caronwas hired as a generalmaintenance worker and that he thought he was still em-ployed at theGolden Fan as of the date of the hearingdoing the same work;there is no other evidence abouthow much ofCaron'sworking time was spent at themotel,or how he came to behired. There isalso anotherbit of evidencethatshould be considered at this point:Rosenthal testified that the maintenance personnel "that Ihad been able to hire [apparently prior to 1983] had notbeen particularlygood and theyhad takencare of thevery minorthings but I had not been able to get anygeneral maintenance out of them."There isno evidence,however,that Rosenthalor any othermanagement offi-cialmade any inquiry into the qualificationsof any of themaintenance personnelwho wereaddedto the payroll inJanuary andwho had notpreviouslyperformed anywork for theRespondent or at any of Rosenthal's otherproperties.Irecognize thatHarvey St. Laurent wasprobably aware of the qualifications of his ownsons, butthere is no indication of what qualificationsCaron pos-sessed.In these circumstances, and for the same reasonsstated above with respect to the hiringof Robert St.Laurent,I concludethat Caronwas not hired as a bonafide employee, that he was thereforenot eligible to votein the election,and that inclusionof hisnameon the Ex-celsiorlist violated Section8(a)(1) of the Act.FranklinDurette:Durette's name isfirst listed on thepayroll worksheet for the weekending January 22, at anhourly rateof $5. He worked 8 hours that week and 9hours the week endingJanuary 29, but hisname does notappear on the compilationof hours worked during theeligibilityperiod. Faherty-Weldon credibly testified thatshe added Durette'snameto the payrollworksheet onthe instructionsof Harvey St. Laurentand that H. St.Laurent gave her a drycleaner's receiptwith the perti-nent information about Durette writtenon the back.Rosenthal testified that Durette was a general mainte-nance employeebut thereisnoevidenceas towhetherhe was still working for Rosenthal at thetime of thehearingor, if not,when he left, and thereis also no pro-bative evidence as to how muchof hisworking time wasspent at the motel.Having foundthatthe Respondent in-cluded a number of ineligible individualson theExcelsiorlist in an attemptto dilute the Union's supportamong thebargaining unit employees, I conclude,for the reasonsstated abovewith respect to Caron, that the hiring ofDurette was in furtheranceof thatsame plan. I thereforefmd that byincluding his nameon the voter eligibilitylist the Respondent violated Section8(a)(1) of the Act.David Fernald:Fernald'sname isfirstlistedon thepayroll worksheet for the weekending January 22 andhe is shown as a maintenance employee earning $5 perhour and ashaving worked 9 hours that week.He alsoworked 9 hours the week endingJanuary 29 and thecompilation lists him as working 9hours the weekending February 5, 8 hoursthe week ending February12, 9.5 hoursthe week endingFebruary 19, 40 hours theweek endingFebruary26, and 8 hours the week endingMarch 5.Faherty-Weldoncredibly testified thatHarvey St.Laurent gaveher the pertinent payroll information aboutFernald on the back of a drycleaner's receipt on January24 and told her to add him tothe payroll.Rosenthal testified that Fernaldworked fulltime fortheCentralMainePower Companyandworks forRosenthalon almost everySaturday,and that he washired after AndrewRosenthal saw him reading a meterand asked him if he wanted to do Saturdaywork.Rosen-thal also testified that as of the date of the instant hear-ing Fernald wasstillon theRespondent'spayroll. Thereisno other evidence about how Fernald came to behired,his qualifications to do maintenancework, or howmuch time he spends working at the motel.Accordingly,and for the reasons stated above with respectto Caronand Durette,I concludethat hisinclusion on the eligibil-ity list violatedSection 8(a)(1) of the Act.Delbert Harding:Harding's name first appears on thepayroll worksheet for the weekending January 29; theworksheetindicates that he was paid $5 per hour andworked 9 hoursthat week.The compilationlists him asworking 9hourstheweek endingFebruary 5 and onmedical leavethereafter.Faherty-Weldon credibly testi-fied thatshe added Harding'sname to the payroll onHarvey St. Laurent's instructions;the pertinent informa-tion abouthim for the payroll recordswas written on atornoff piece of paper bag.Rosenthaltestifiedthat Har-ding started workingfor theRespondent in January andshortlythereafterbroke a bone whileskiing and neverreturned to work, and Faherty-Weldon testified thatHarding was not still working at the motel as of the timeof the election.For thereasons statedabove,I concludethatHarding's hiring was also in furtherance of the Re-spondent's"beef up the payroll" policy,and that,there-fore, inclusionof hisname on the eligibility list violatedSection 8(a)(1) of the Act.Daniel St. Onge:St.Onge was listedon the payroll in1982 as a maintenance employee and earned $7881.15thatyearin regularpay and $1200.62 in overtime; heearned $1953.30 of his regularpay in thelast 3 months ofthe year. The payroll worksheet for January8 lists himasworking23 hours at an hourlyrateof $5.10, and heworked 24.5 hours the weekending January15, 37.5hours the weekending January22, and 31 hours theweek endingJanuary 29; he isnot listedon thecompila-tion.Rosenthaltestified thatSt.Onge usedto work forthe Respondentfull time but thathe at some point beganworking for afire department and thereafterworked forthe Respondentduring his off-duty hours.Rosenthal alsotestified that St.Onge worked on otherproperties andhad done work for Pittsfield, although hewas not em-ployed by them, but that hewas not doingany work ofany significancefor Pittsfieldin January.There is noother evidence of how much of St.Onge's working timewas spentat themotel.5252Rosenthal testified that in January he "had practically my entirecrew spending most of their time trying to fix up the inn." I do not creditthis testimony, for Rosenthal did not appear candid on this point. GOLDEN FAN INNInasmuch as St.Onge had been on the Respondent'spayroll for some time, and as there is no evidence thathe did not regularly work at the motel,I conclude thatthe record does not establish that he was not eligible tovotein the election and properly included on theExcelsi-orlist.Ronald Weed:Weed was added to the payroll work-sheet forJanuary 22,which lists him as working 7 hoursthat week at an hourly rate of $6.No hours are listed forhim for the week ending January 29,however,and thecompilation lists him as working 9.5hours the weekending February 5, and states that he then quit.Faherty-Weldon testifiedthatshe addedWeed's name to the pay-roll on January24 or 25on the instructionsof AndrewRosenthal and that at the time his name was added hewas plowing the parking lots. R.Rosenthal testified thatWeed washired to doplowing but had an independentbusiness of his own and it did not work out for him to bean employee,and that he later worked as an independentcontractor.It is undisputedthatWeed was not workingfor theRespondent at the time of the election.In light of the extremely short period of time thatWeed worked for theRespondent, the fact thatthe workhe was hired to do was likely to need doing for the dura-tion of the eligibility period butnot for verylong there-after,and the timing of his hiring,I concludethatWeedwas hired as partof the payrollpacking plan,and thatinclusionof hisname on theExcelsiorlistviolated Sec-tion 8(a)(1) of the Act.c.CooksMan Fu Ho:Ho appears under the classification "Chi-nese cooks" on the payroll register for the week endingJanuary 15,but no hours are listed for him,although hereceived$330 in regular and $220 in overtime pay. Heapparently did not work in 1983 prior to that week, forthe amounts listed for him for the week and the year todate are the same.A document preparedby Faherty-Weldon to indicate changes in the payroll for the com-puter center lists him at a preset salary of $7.50 per hourfor 40 regular and 20 overtime hours per week. Ho islisted on the payroll worksheet as working 40 regularhours and 20 overtime hours for the weeks ending Janu-ary 22 and January 29,but his name is not included inthe compilation.The 1982 payrollrecords show Ho as earning a totalof $11,382 in regularand $7777.56 in overtime pay thatyear, but he apparently did not work at all at the motelin the last quarter of the year.There is no direct evidence as to why Ho was rehiredin January.Mayo testified that she had been told that Hoand his wife,who was a waitress at the motel,went toHong Kong in either late 1982 or January 1983 and thatshe was later told that they were in California but, inany event, she had not seen either of them since thattime.Mayo further testified that no one indicated to herthat the Hos were on a leave of absence and that she didnot know whether they were employed at the motel asof the time of the election. W. Bennett said that she hadseen Ho preparing egg rolls in the kitchen at night, butdid not indicate at what time period she made these ob-servations.245Rosenthal testified that in January Ho had gone toHong Kong for a wedding,which left the kitchen shorta Chinesechef.Rosenthal also testified that Ho and hiswife returned from Hong Kong before the election butthatHo's name was struck from the eligibility list theday of theelection because head chef Angel Moa hadfired him.Rosenthal further testified that Ho and hiswife went to California after Ho was discharged. Thepayroll worksheet for the week ending January 22 showsthat Ho's wife,ValentinaWong, was added to the pay-roll as of that week,but no hours were listed for her.Her name also appears on the payroll worksheet for theweek ending January 29,but she apparently did notwork that week.Wong is listed,however,as havingworked in 1982.The issue in cases when employees are granted leavesof absence is whether they have a reasonable expectationof returningto work.5 a In the instant case, Ho had notworked for the Respondent since at least September1982,and there is no evidence about what arrangementshe made with management officials when he left in Janu-ary or as to how long he intended to be gone.I find thesudden additionof Ho's name to the payroll in Januarysuspect,particularly in light of my findings that the Re-spondent unlawfully included a number of other individ-uals to the voter eligibility list and as there is no evi-dence about how long he worked for the Respondentduring the eligibility period. I therefore that find the in-ference is warranted that Ho was not a bona fide em-ployee when he was addedto the payrollin January, andthat inclusion of his name on theExcelsiorlistviolatedSection 8(a)(1) of the Act.Tin Kai Yu:Yu islisted on the payroll under the clas-sification"Chinese cooks,"and earned a total of$2784.80 in regularand $1322in overtime pay in 1982;allof his earnings were in the last quarterof the year.The payrollworksheets in evidence,as well asthe pay-roll register for the week ending January 15, are pre-printed to show Yu as working 40 hours per week at$7.50 per hourand 20 hours overtime.54The compilation listsYu asworking 40 hours perweek until the week ofFebruary 19,when it indicates hewas fired.Yu cast a challenged ballot in the election andthe Respondent conceded in its position statement on thechallenged ballots that he was ineligibleto vote. There isno other evidence about him in therecord. Accordingly,while it is undisputed that he was not eligible to vote inthe election,Ifind that the GeneralCounsel has notshown by a preponderanceof the probativeevidenceasSid Eland,Inc.,261 NLRB 11 (1982). In that case,the employee atissue requested a leave of absence in July 1981 to go from Seattle, wherehe was employed,to take care of some family business in California. Hereturned to Seattle and worked for 3 days in the payroll period endingAugust 28 and then requested and was granted another leave of absenceand returned to California.He next appeared at the employer's premisesthe day of the election, September 9, and voted,but did not appear onthe payroll again.The Board found that the leave of absence was tooopen-ended to warrant a conclusion that the employee had a reasonableexpectation of returning to work for the employer.54 The payroll register for the week ending January 15 lists Yu as re-ceiving $330 in regular and $220 in overtime each week,but an hourlyrate of$7.50 would result in a salary of $300 for a 40-hour week. Thisdiscrepancy is not explained in the record. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he was initially improperly included on theExcelsiorlist.Kau Chun MoaandMagala Moa:Kau Chun Moa andMagala Moa are the wife and sister, respectively, of HoiTung Moa(referred to by various witnesses as "Angel"),who is head chef at the Golden Fan. The names of bothwomen first appear on the payroll worksheet for theweek ending January 22 and were added by Faherty-Weldon,under the classification"Cooks," at a wage rateof $5 per hour and with a notation that each worked 6hours that week.Both names appear on the payrollworksheet for the week ending January 29, but no hoursare listed for either Magala or Kau Chun.Although per-sonnel files existed for both women, the only notations ofany relevance to this proceeding were thestatements onthe jacket of each file "rehire 1/22/83" and "term3/7/83," and the notation on the file of Magala Moa,"Hired 9/14/82" and "Term 10/20/82."55 The compila-tion lists Kau Chun Moa and Magala Moa as working 16hours the week ending February 5, and 8 hours theweeks endingFebruary 12, February 19, February 26,March 5,and March 12.However,the compilation alsolistsKau Chun Moa as working 2 hours the week endingJanuary 15, the week before she was added to thepay-rollworksheet,although her name does not appear onthe payroll register for that week.I thus find that this in-consistency is a further indication that the compilation isnot a reliable indicationof howmany hours various em-ployees worked during the eligibility period.Rosenthal testified that Kau Chun Moa and MagalaMoa had worked "sporadically" for the Golden Fanforseveral years, and that at the time they were rehired inJanuaryMan Fu Ho "had left and had gone back toHong Kong for a wedding,"thus leaving Angel shortone Chinese cook at the same time that the Respondentwas changing from using frozen prepared foods in therestaurant to preparing its own food. Rosenthal furthertestified that in consequence Kau Chun Moa and MagalaMoa were brought in to work part time preparing foodabout 2 days per week and worked whatever days Angelchose.However, Ho was on the payroll and was paid,according to the payroll records, for at least 2 weeksafterMagala and Kau Chun Moa started.58 Because Hodid not work for the Respondent for at least 3-1/2months prior to January 15, the inference is warrantedthat he was not on paid vacation time while in HongKong and, thus, the weeks he was on the payroll he wasnot in Hong Kong.I thus find that at least until January29 Ho had not left for Hong Kong, and that he was stillworking for the Respondent when Kau Chun Moa andMagalaMoa were put on the payroll, and I therefore donot credit Rosenthal's testimony that Ho had left at thattime and that Kau Chun Moa and Magala Moa werehired in consequence of his departure.66 The 1982payrollsummarydoesnot list KauChun Moa, however,and it thus appears that she didnot work forthe Respondentdung thatyear.The payrollsummary does list Magala Moa, indicating that sheearned $228.81 in regular paythat yearShe was listed as a waitress56 Since Ho is not listed on the compilation,and no other documentsregarding hoursworked byany employees during the eligibility periodare in evidence,there is noevidenceabout whenHo workedfor the Re-spondentafter January 29.In contrast to Rosenthal's testimony,Wilda Bennettcredibly testified that she had not seen Kau Chun Moaworking at the Golden Fan for "a couple of years," andhad last seen Magala Moa working there "probably ayear ago." Faherty-Weldon testified that on January 24or 25 Andrew Rosenthal told her that the two womenwere working in the kitchen on Saturdays making eggrolls and to add the two women's names to the pay-roll.57However,W. Bennett further credibly testifiedthat she had never seen Magala Moa performing any butwaitressingwork, and that she had neverseen eitherwoman making egg rolls in January, although she hadseenthe Chinese chefs make them. W. Bennett also cre-dibly testified that she worked 6 nights per week as wellas during the day on Saturdays in January and February.Mayo credibly testified that between January and Aprilshe never saw either woman working at the Golden Fan,although she worked 5 days per week and sometimes onweekends. From the credible testimony of Mayo and W.Bennett the inference is warranted, which I make, that ifKau Chun Moa and Magala Moa had been working atleast one of these witnesses would have been aware of it.I therefore fmd that they did not actually work at theGolden Fan during January and February and do notcredit Rosenthal's contrary testimony.Having already found that Rosenthal did not testifycredibly about the circumstances surrounding the hiringof Kau Chun Moa and Magala Moa, and that they didnot actually work at the motel during the eligibilityperiod, and also taking into consideration their relation-shipwith a member of management and the fact thatboth women left the Respondent's employ on March 7,only a few days after the election in which they castchallenged ballots, I conclude that they were hired tofurther implement the Respondent's plan to pack the bar-gaining unit. I therefore also conclude that they were noteligible to vote, and that the inclusion of theirnames ontheExcelsiorlist violated Section 8(a)(1) of the Act.d.Other categoriesPaul Baade:Paul Baade is the younger brother of Gen-eralManager Eric Baade and is first listed on the payrollworksheet for the week ending January 22, under theclassification "waiter/waitress" and at a wage rate of$2.06 per hour and "special rate" of $3.35 per hour.58The payroll worksheet for that week further indicatesthat Baade worked 13.6 hours that week at the specialrate and that he had not yet provided his Social Securitynumber. The payroll worksheet for the week ending Jan-uary 29 lists Paul Baade as working 9.3 hours at the spe-cial rate, and the compilation lists him as working 9hours the week ending February 5, 9.9 hours the weekending February 12, 9.1 hours the week ending February19,26.8 hours the week ending February 26, and 1.4hours the week ending March 5. His personnel file con-84Faherty-Weldon further testified that she did not workon Satur-days, and so did not know whether Magala and Kau Chun Moa workedthen or notas These are the same pay rates received by almost all the employeesin that classificationThe "special rate" is not described in the record GOLDEN FAN INNtains a W-4 form that lists his Social Security number,but the form is neither signed nor dated.Rosenthal testified that Paul Baade did general workof a lower level than maintenance and that after he washired he worked a day or perhaps a day and a night perweek.According to Rosenthal,at the time P. Baade washired he already had another full-time job,but he laterquit that job and was working for Respondent full timeat the time of the hearing.Rosenthal also testified thatMark Baillargeon, dis-cussed above,was a"sub-level"maintenance worker,"like Paul Baade."However,there is no evidence as towhy Paul Baade and Mark Baillargeon,who Rosenthaltestified performed the same work,were hired in differ-ent classifications and at different rates of pay.Consider-ing the timing of Baade's hiring and his relationship tothemember of management who told Faherty-Weldonthat the Respondent intended to "beef up"the payroll, Iconclude that his hiring was part of the Respondent's un-lawful plan to increase the number of voters in the elec-tion.I therefore ford that he was ineligible to vote andthat the inclusion of his name on theExcelsiorlist violat-ed Section 8(a)(1) of the Act.ReinWhite:White was hired as a maid in September1981 and worked at the motel until December 1982; herpersonnelfilebears the notation "Term-12-18-82."Mayo credibly testified that either Blaisdell or Faherty-Weldon told her that White had quit because she waspregnant.However,Mayo did not personally talk toWhite about whether she had quit.Faherty-Weldon cre-dibly testified that in December Blaisdell told her that"Rein White will be all done as of Friday,she wants tostay home because she's pregnant,"that she consequentlytookWhite's name off the payroll, and that she had noreason to believe that White intended to return to workfor theRespondent in the future.It is undisputed that White suffered a miscarriage andthat she returned to work for Respondent,again as amaid,in February;she apparently returned to work withthe same benefits she had had when she left.Her person-nel file bears the notation"rehired Feb.6, 1983, Pat,"and it appears that White did not fill out a new applica-tion form at that time.I find,however,that her failure todo so is of no significance,since there is no evidence thatany of the individuals whose status as employees in Janu-ary is in dispute ever,filled out an application for em-ployment with the Respondent.Neither Blaisdell nor White testified;however,Rosen-thal testified that he consideredWhite to be on a leaveof absence because she was pregnant,thatWhite hadtold Blaisdell that she would be taking time off, and thathe caused her name to be added to theExcelsiorlist afteritwas originally prepared because he considered her acontinuing employee who was eligible to vote.Icredit Faherty-Weldon that Blaisdell told her thatWhite would be "all done,"and specifically discreditRosenthal's testimony that Blaisdell told him that Whitewould be taking time off. Rosenthal did not impress meas candid at this point in his testimony and I did not findhim believable.Faherty-Weldon,however,appeared tobe forthright and to exhibit good recollection, and Itherefore credit her.247The question of whether White was an eligible voterdepends on whether she took a medical leave of absencein December or quit.In lightof Faherty-Weldon's credi-ble testimony as to what Blaisdell toldher I findthat herunderstandingof White's status,as reflected by her nota-tion onWhite's personnel file, was a reasonable one. Fur-ther,having discredited Rosenthal as to what Blaisdelltold him,I further findthat there is no probative evi-dence that at the timeWhitestopped working in Decem-ber she intended to returnto work forthe Respondent atsome future time.I therefore find that she was ineligibleto vote in the election.Thisfording does not dispose of the unfair labor prac-tice issues,however,for the question remains aboutwhether the addition of her name to theExcelsiorlistwas made inbad faith.In this regard,I note that White'sname was added to the list via a letter dated February23, afterWhitereturned towork,from PeterKraft tothe hearingofficer inthe representation case.Ifind theRespondent's failure to catch its alleged inadvertenterror to includeWhite on thelist earlier suspicious, par-ticularly in light of the notation on her personnelfile thather employment was terminated and my findings abovethatthe Respondent acted in bad faith in including anumber of other names on theExcelsiorlist.I thereforefind that the inference is warranted, which I make, thatthe Respondent seized onthe opportunity provided byWhite's return to work to add her name to the list, al-though at the time the list was originally prepared shewas not an employee.I therefore conclude that by in-cludingWhite's name on thevoter eligibilitylist the Re-spondent violated Section8(a)(1) of the Act.Paul Pendergast:Pendergast first appears on the pay-roll for theweek endingJanuary 29and is listed at awage rate of $5 per hour under the classification"Cooks."He worked 8.3 hoursthat weekand the compi-lation shows him as having worked7.9 hours the weekending February 5, 8.2 hours the week endingFebruary12, 7 hoursthe week endingFebruary 19, 10.9 hours theweek endingFebruary26, and 5.1hours the week endingMarch 5.The compilationfurther indicates that Pender-gast was on medical leave after that date.Rosenthalcredibly testifiedthat Pendergast was em-ployed tocut the meat for customersat theRespondent'sSunday buffet.Rosenthalfurther testifiedthat he noticedthat Pendergast's name was not on the originalExcelsiorlist and that he caused the nameto beadded because heconsidered Pendergast a regular part-time employee whoshould havethe right to vote. The only otherevidencepertaining to Pendergast is Rosenthal's testimony thatPendergast has continuedtowork forthe Respondentevery Sundayand that hehad a full-time job as a foodsalesman and that the Respondent was one of his custom-ers.In light of the timing of Pendergast's hiring and thefact thatas a food salesman hedealt withthe Respond-ent in anothercapacityand one which presumably re-quired thathe maintain a good relationship with Rosen-thal, I find that he washired to furtherimplement theRespondent'splan to pack the bargaining unit. I there-foreconclude that he was not eligibleto votein the elec- 248DECISIONS OF NATIONALLABOR RELATIONS BOARDtion and that inclusion of his name on theExcelsiorlistviolated Section 8(a)(1) of the Act.Deborah Fernald Baade:Deborah FernaldBaade is thewife of Eric Baade. Her name first appeared on the pay-rollworksheet for the week ending January 22, whereshe was listed under thenameDeborah Fernaldas a bar-tender at the rate of $5 per hour. The worksheet furtherbears the notation, "No SS # yet" and indicates that sheworked 10.1 hours that week. The payroll worksheet forthe week ending January 29 indicates that she did notwork any hours that week, and she is not listed in thecompilation.Rosenthal testified, when asked about Deborah Baade,as follows:Well,Debbie came to work for us. We were inneed of a bartender. Her fiance [presumably EricBaade]threw her into bartending. It was probablyone of their early quarrels. She did not like bartend-ing, shedid not like being in the bar and shewouldn't go back. She worked that one night anddid not go back.Subsequently to that and subsequent to the elec-tion she came back to work on the front desk and iscurrently employed on the front desk.It is clear from Rosenthal's testimony that DeborahBaadequit after working one night as a bartender, and itis clear from the payroll records that that that one nightwas during the week of January 22. I therefore find thatDeborah Baade was not employed by the Respondent onJanuary 29, the eligibility date. I further find, in light ofthat fact and her relationship to Eric Baade, that inclu-sion of her name on theExcelsiorlistwas part of the Re-spondent's unlawful plan to dilute the Union's strengthamong the employees. I therefore find that she was noteligible to vote in the election and that by adding hername to the eligibility list the Respondent violated Sec-tion 8(a)(1) of the Act.Arlyne Sacks:It is undisputed that Arlyne Sacks is R.Rosenthal's sister and that prior to the election her namewas removed from theExcelsiorlist.59Mayo crediblytestified that Sacks came in and helped with the book-keeping for 1 or 2 hours a week "or something like thatonce in a while," but the payroll worksheets are pre-printed to show her as working 40 hours per week andthe payroll register in evidence shows her as paid forthat amount of time. Rosenthal testified, however, thatSacks worked at other locations in which he had an in-terest as well, but that he did not know how much ofher time she worked at the Golden Fan and how muchof it was spent elsewhere.IcreditMayo, for the reasons stated above, and Itherefore find that although Sacks was paid through theRespondent's payroll she worked at the Golden Fan in69Although Sacks' name was removed from the list, the complaintwas not amended to delete her name from the list of individuals whowere allegedly improperly included on the originalExcelsiorlist.In anyevent, the complaint alleges that the violation occurred on the date thelistwas compiled, and it appears that the Respondent did not act toremove her name on its own initiative, but only after the Union com-plained about her inclusionthe capacity of, at most,a casualemployee, and that shewas therefore not properly includedon the election eligi-bility list. I further find,in lightof her relationship toRosenthal, that theinferenceiswarranted, which I make,that she was included on the originalExcelsiorlist in fur-ther implementation of the Respondent's plan to pack thebargaining unit.I therefore find that inclusion of hername on theeligibility list violated Section 8(a)(1) of theAct.Rolande St. Laurent:Rolande St. Laurent is married toHarvey St. Laurant and first appears on the payroll reg-isterfor the week ending January 15. Faherty-Weldoncredibly testified that she added Rolande St. Laurent'sname to the payroll afterbeinginstructed to do so byHarvey St. Laurent on January 17. Rosenthal crediblytestified that Rolande St. Laurent worked 15 to 20 hoursper weekcleaning ashopping mall he owned in Lewis-ton and had no connection with the Golden Fan, andconceded that her name should not have been includedon theExcelsiorlist.60Rosenthal further testified thatRolande St. Laurent'sname was ontheRespondent'spayroll "for convenience." However, I do not credit thislatter assertion. In light of the timing of the addition ofher name to the payroll, the Respondent's failure toremoveher namefrom theExcelsiorlist,although shewas obviously not eligible to vote, until the Union com-plained about her inclusion, and her relationship to theindividual who was toimplementthe Respondent's planto pack the maintenance department, I conclude that theinclusion of Rolande St. Laurent's name on the eligibilitylist violated Section 8(a)(1) of the Act.IV. THE REPRESENTATION PROCEEDINGThe tally of ballots provided to the parties followingthe March 4 election showed 35 votes for and 43 againsttheUnion, with 14 challenged ballots. Specifically, theUnion challenged the ballots of PaulBaade,Mark Bail-largeon,Daniel Caron, Kau Chun Moa,Magala Moa,Daniel St. Laurent,DenisSt.Laurent, Robert St. Laur-ent,ReinWhite, Tin Kai Yu, Paul Pendergast, NormaBlaisdell,Harvey St. Laurent, and Nelson Brown. I havefound above that all of these individuals except DanielSt.Laurent were not eligible to vote in the election. Iwill therefore recommend that the challenges to theirballots be sustained. As the challenged ballot of DanielSt.Laurent is no longer determinative, I will not recom-mend that it be opened and counted.The Union also filed objections to the election, someof which were subsequently withdrawn. Those consoli-dated for hearing with Case 1-CA-20805 alleged, in sub-stance, that the Respondent statedatmeetingswith em-ployees that it would not negotiate with the Union andwould force the employees to strike; that theExcelsiorlistwas inaccurate;and that the Respondentand its agent60 Indeed,it is undisputed that the Respondent at some point prior tothe election agreed to remove Rolande St. Laurent's name from the listAs discussed above, however, with respect to Arlyne Sacks, the relevantdate with respect to the unfair labor practices alleged herein is that onwhich the list wasprepared,and, as also noted above, as with Sacks, Ro-lande St Laurent's name was apparently not stricken from the list untilafter the Union complained about her inclusion GOLDEN FAN INNintimidated employees about the information they had re-ceived from the Union.Having found that Baade unlawfully interrogated em-ployee Carlene Griffin,in the presence of other employ-ees, about literature she had received from the Union,and that the Respondent unlawfully included the namesof various individuals who were not eligible to vote ontheExcelsiorlist, Iwill recommend that that these objec-tions be sustained.I shall therefore further recommendthat,as the Union did not receive a majority of the validballots cast in the March 4 election,a new election bedirected.Having also found that Bennett did not unlaw-fully threaten at the March 3 meeting that the Respond-entwould not negotiate with the Union or that theUnion would be forced to strike,I shall recommend thatthis objection be overruled.81On the basis of the above findings of fact and theentire record in this case,Imake the following81There is no objectionpremised on Bennett's comment relating tothe situationof otherunionized restaurantsand thereisno contentionthat thatremark should nonethelessbe found objectionable. Havingfound thatthe electionshould beset asideon the basis of other conduct,Ifinditunneccessaryto determine whether,under the circumstances,this conduct also providesa basis for setting asidethe election.249CONCLUSIONS OF LAW1.Bo-Ed Inc. d/b/a Golden Fan Inn is an employerwithin the meaning of Section 2(2), (6), and(7) of theAct.2.Service Employees InternationalUnion, Local 254,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.3.By coercivelyinterrogating an employee about herreceipt of union literature;indicating to employees thattheir selection of the Union as bargaining representativewill have an adverse impact on the Respondent's busi-ness; and listing individuals who are ineligible to vote ina Board-conducted election onthe votereligibility list inorder to dilute the Union's support among bona fide bar-gaining unit employees,the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and Section 2(6) and(7) of the Act.4.A preponderance of the credible evidence does notestablish that the Respondent has otherwise violated theAct.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposes ofthe Act.[Recommended Order omitted from publication.]